--------------------------------------------------------------------------------

EXHIBIT 10.2
 
PUBLISHED CUSIP NUMBER:  40425NAC6
 
 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT




Dated as of June 30, 2008




among




HNI CORPORATION,
as Borrower,


CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTY HERETO,
as Guarantors


THE LENDERS PARTIES HERETO


and


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent




BANK OF AMERICA, N.A., as Syndication Agent
and
WELLS FARGO BANK, N.A., as Documentation Agent
 
 

--------------------------------------------------------------------------------

 
WACHOVIA CAPITAL MARKETS, LLC,
as Sole Lead Arranger, Manager and Book Runner



--------------------------------------------------------------------------------




TABLE OF CONTENTS


SECTION 1 DEFINITIONS
1
1.1
Definitions.
1
1.2
Computation of Time Periods, Etc.
19
1.3
Accounting Terms.
19
SECTION 2 CREDIT FACILITY
20
2.1
Term Loan.
20
2.2
Default Rate.
21
2.3
Extension and Conversion.
21
2.4
Prepayments.
22
2.5
Fees.
22
2.6
Computation of Interest and Fees.
23
2.7
Pro Rata Treatment and Payments.
23
2.8
Non-Receipt of Funds by the Administrative Agent.
25
2.9
Inability to Determine Interest Rate.
25
2.10
Illegality.
26
2.11
Requirements of Law.
27
2.12
Indemnity.
28
2.13
Taxes.
28
2.14
Replacement of Lenders.
30
SECTION 3 REPRESENTATIONS AND WARRANTIES
31
3.1
Financial Statements.
31
3.2
Organization; Existence.
32
3.3
Authorization; Power; Enforceable Obligations.
32
3.4
Consent; Government Authorizations.
32
3.5
No Material Litigation.
32
3.6
Taxes.
33
3.7
ERISA.
33
3.8
Governmental Regulations, Etc.
34
3.9
Subsidiaries.
35
3.10
Use of Proceeds.
35
3.11
Contractual Obligations; Compliance with Laws; No Conflicts.
35
3.12
Accuracy and Completeness of Information.
36
3.13
Environmental Matters.
36
3.14
No Burdensome Restrictions.
37
3.15
Title to Property.
37
3.16
Insurance.
37
3.17
Licenses and Permits.
38
3.18
Anti-Terrorism Laws.
38
3.19
Labor Matters.
38
3.20
Compliance with OFAC Rules and Regulations.
38
3.21
Compliance with FCPA.
39

 
i

--------------------------------------------------------------------------------


 
SECTION 4 CONDITIONS
39
4.1
Conditions to Closing.
39
SECTION 5 AFFIRMATIVE COVENANTS
41
5.1
Financial Statements.
41
5.2
Certificates; Other Information.
42
5.3
Notices.
44
5.4
Maintenance of Existence; Compliance with Laws; Contractual Obligations.
45
5.5
Maintenance of Property; Insurance.
45
5.6
Inspection of Property; Books and Records; Discussions.
45
5.7
Use of Proceeds.
46
5.8
Additional Guarantors.
46
5.9
Financial Covenants.
47
5.10
Payment of Obligations.
47
5.11
Environmental Laws.
47
SECTION 6 NEGATIVE COVENANTS
48
6.1
Indebtedness.
48
6.2
Liens.
49
6.3
Nature of Business.
49
6.4
Mergers, Sale of Assets and Indebtedness of Subsidiaries
49
6.5
Advances, Investments and Loans.
50
6.6
Transactions with Affiliates.
51
6.7
Fiscal Year; Organizational Documents.
51
6.8
Limitation on Restricted Actions.
51
6.9
Restricted Payments.
52
6.10
Sale Leasebacks.
52
6.11
No Further Negative Pledges.
52
SECTION 7 EVENTS OF DEFAULT
53
7.1
Events of Default.
53
7.2
Acceleration; Remedies.
55
7.3
Rescission of Acceleration.
56
SECTION 8 AGENCY PROVISIONS
56
8.1
Appointment.
56
8.2
Delegation of Duties.
56
8.3
Exculpatory Provisions.
57
8.4
Reliance by Administrative Agent.
57
8.5
Notice of Default.
57
8.6
Non-Reliance on Administrative Agent and Other Lenders.
58
8.7
Indemnification.
58
8.8
Administrative Agent in Its Individual Capacity.
59
8.9
Successor Administrative Agent.
59
8.10
Patriot Act Notice.
59
8.11
Other Agents, Arrangers and Managers.
60

 
ii

--------------------------------------------------------------------------------


 
SECTION 9 GUARANTY
60
9.1
The Guaranty.
60
9.2
Bankruptcy.
61
9.3
Nature of Liability.
61
9.4
Independent Obligation.
61
9.5
Authorization.
62
9.6
Reliance.
62
9.7
Waiver.
62
9.8
Limitation on Enforcement.
63
9.9
Confirmation of Payment.
64
SECTION 10 MISCELLANEOUS
64
10.1
Amendments and Waivers.
64
10.2
Notices.
66
10.3
No Waiver; Cumulative Remedies.
68
10.4
Survival of Representations and Warranties.
68
10.5
Payment of Expenses and Taxes.
68
10.6
Successors and Assigns; Participations; Purchasing Lenders.
69
10.7
Adjustments; Set-off.
72
10.8
Table of Contents and Section Headings.
73
10.9
Counterparts.
73
10.10
Effectiveness.
73
10.11
Severability.
73
10.12
Integration.
73
10.13
GOVERNING LAW.
74
10.14
Consent to Jurisdiction and Service of Process.
74
10.15
Confidentiality.
74
10.16
Acknowledgments.
75
10.17
Waivers of Jury Trial.
75



 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES
 
Schedule 1.1A
Form of Account Designation Letter
Schedule 1.1B
Mandatory Cost Rate
Schedule 1.1C
Lenders and Commitments
Schedule 2.1(a)
Form of Funding Indemnity Letter
Schedule 2.1(d)
Form of Term Loan Note
Schedule 2.3
Form of Notice of Extension/Conversion
Schedule 2.13
2.13 Certificate
Schedule 3.9
Subsidiaries
Schedule 3.16
Insurance
Schedule 3.19
Labor Matters
Schedule 4.1(d)
Form of Secretary’s Certificate
Schedule 5.2(b)
Form of Officer’s Compliance Certificate
Schedule 5.8
Form of Joinder Agreement
Schedule 6.1
Indebtedness
Schedule 6.2
Liens
Schedule 10.6(c)
Form of Assignment and Assumption

 
iv

--------------------------------------------------------------------------------




CREDIT AGREEMENT


THIS CREDIT AGREEMENT, dated as of June 30, 2008 (the “Credit Agreement”), is by
and among HNI Corporation, an Iowa corporation (the “Borrower”), those Domestic
Subsidiaries of the Borrower identified as “Guarantors” on the signature pages
hereto and such other Domestic Subsidiaries of the Borrower as may from time to
time become a party hereto (the “Guarantors”), the lenders named herein and such
other lenders as may become a party hereto (collectively, the “Lenders” and
individually, a “Lender”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).


W I T N E S S E T H


WHEREAS, the Borrower has requested that the Lenders provide a $50,000,000 term
loan facility for the purposes hereinafter set forth; and


WHEREAS, the Lenders have agreed to make the requested term loan facility
available to the Borrower on the terms and conditions hereinafter set forth.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:




SECTION 1
DEFINITIONS


1.1         Definitions.


As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:


“Account Designation Letter” means the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1A.


“Administrative Agent” has the meaning set forth in the first paragraph hereof,
together with any successors or assigns.


“Administrative Details Form” means, with respect to any Lender, a document
containing such Lender’s contact information for purposes of notices provided
under this Credit Agreement and account details for purposes of payments made to
such Lender under this Credit Agreement.


“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 
1

--------------------------------------------------------------------------------

 
 
“Alternate Base Rate” means, for any day, the rate per annum (rounded upwards,
if necessary, to the nearest whole multiple of 1/100 of 1%) equal to the greater
of (a) the Federal Funds Rate in effect on such day plus ½ of 1% or (b) the
Prime Rate in effect on such day.  If for any reason the Administrative Agent
shall have reasonably determined (which determination shall be conclusive absent
manifest error) that it is unable after due inquiry to ascertain the Federal
Funds Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the Alternate Base Rate shall be determined without regard to
clause (a) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.


“Alternate Base Rate Loans” means any Term Loan that bears interest at an
interest rate based on the Alternate Base Rate.


“Anti-Terrorism Laws” has the meaning set forth in Section 3.18.


“Applicable Percentage” means, for any day, the rate per annum set forth below
opposite the applicable level then in effect, it being understood that the
Applicable Percentage for (a) Term Loans that are Alternate Base Rate Loans
shall be the percentage set forth under the column “Alternate Base Rate Margin
for Term Loans” and (b) Term Loans that are LIBOR Rate Loans shall be the
percentage set forth under the column “LIBOR Rate Margin for Term Loans”:


Applicable Percentage
Level
Leverage Ratio
Alternate Base Rate Margin for
Term Loans
LIBOR Rate Margin for
Term Loans
I
> 2.50 to 1.0
1.000%
2.000%
II
< 2.50 to 1.0 but
> 1.75 to 1.0
0.875%
1.875%
III
< 1.75 to 1.0 but
> 1.00 to 1.0
0.750%
1.750%
IV
< 1.00 to 1.0
0.500%
1.500%



The Applicable Percentage shall, in each case, be determined and adjusted
quarterly as of the date on which the Administrative Agent has received from the
Borrower the financial information and certifications required to be delivered
to the Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a) and (b) and Section 5.2(b) (each an “Interest Determination
Date”).  Such Applicable Percentage shall be effective from such Interest
Determination Date until the next such Interest Determination Date.  The initial
Applicable Percentages shall be based on Level III until the first Interest
Determination Date occurring after the delivery of the officer's compliance
certificate pursuant to Section 5.2(b) for the quarter ending June 28,
2008.  After the Closing Date, if the Borrower shall fail to provide the
quarterly financial information and certifications in accordance with the
provisions of Sections 5.1(a) and (b) and Sections 5.2(a) and (b), the
Applicable Percentage from such Interest Determination Date shall, on the date
five (5) Business Days after the date by which the Borrower was so required to
provide such financial information and certifications to the Administrative
Agent and the Lenders, be based on Level I until such time as such information
and certifications are provided, whereupon the Applicable Percentage shall be
determined by the then current Leverage Ratio.  In the event that any financial
statement or certification delivered pursuant to Section 5.1 is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period  (an “Applicable Period”) than the Applicable Percentage applied for such
Applicable Period, and only in such case, then the Borrower shall immediately
(i) deliver to the Administrative Agent a corrected compliance certificate for
such Applicable Period, (ii) determine the Applicable Percentage for such
Applicable Period based upon the corrected compliance certificate, and (iii)
immediately pay to the Administrative Agent the accrued additional interest
owing as a result of such increased Applicable Percentage for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 2.7.

 
2

--------------------------------------------------------------------------------

 
 
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Schedule 10.6(c).


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


“Borrower” has the meaning set forth in the first paragraph hereof, together
with any successors or assigns.


“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which commercial banks in Charlotte, North Carolina and New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in deposits of Dollars in the London
interbank market.


“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.


“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.

 
3

--------------------------------------------------------------------------------

 
 
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than three years
from the date of acquisition (“Government Obligations”), (b) U.S. dollar
denominated (or foreign currency fully hedged) time deposits, certificates of
deposit, Eurodollar time deposits and Eurodollar certificates of deposit of
(i) any United States commercial bank of recognized standing having capital and
surplus in excess of $200,000,000, (ii) any Lender or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (any such bank
and any Lender being an “Approved Bank”), in each case with maturities of not
more than three years from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any, or guaranteed by any, domestic corporation rated A-2
(or the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof)
or better by Moody’s and maturing within 270 days of the date of acquisition,
(d) asset-backed securities and/or mortgage-backed securities which have a
maturity or for which the holder thereof has the right to put such securities
not more than three years after the date of acquisition and which is rated, at
the date of acquisition thereof, P-2 (or the equivalent thereof) or better by
Moody's, or A-2 (or the equivalent thereof) or better by S&P, (e) securities of
the type described in clauses (a) through (d), inclusive, above purchased under
agreements to resell such securities to any broker/dealer or any commercial
bank, if such broker/dealer or bank has an uninsured, unsecured and unguaranteed
rating at the time of the acquisition of P-2 (or the equivalent thereof) or
better by Moody's, or A-2 (or the equivalent thereof) or better by S&P,
(f) obligations of any state of the United States or any political subdivision
thereof for the payment of the principal and redemption price of and interest on
which there shall have been irrevocably deposited Government Obligations
maturing as to principal and interest at times and in amounts sufficient to
provide such payment and (g) Investments in mutual funds registered under the
Investment Company Act of 1940, as amended, or collective trust funds maintained
by Approved Banks, in each case whose only assets are of the type described in
clauses (a) through (f), inclusive, of this definition.


“Change of Control” means (a) any Person or two or more Persons acting in
concert shall have acquired “beneficial ownership” (within the meaning provided
in Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of, or shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of,
or control over, Voting Stock of the Borrower (or other securities convertible
into such Voting Stock) representing 25% or more of the combined voting power of
all Voting Stock of the Borrower, (b) Continuing Directors shall cease for any
reason to constitute a majority of the members of the board of directors of the
Borrower then in office, (c) the sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the
Borrower and its Subsidiaries taken as a whole to any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) or (d)
the adoption by the stockholders of the Borrower of a plan or proposal for the
liquidation or dissolution of the Borrower.

 
4

--------------------------------------------------------------------------------

 
 
“Closing Date” means the date hereof.


“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time.  References to sections of the Code
shall be construed also to refer to any successor sections.


“Commitment” means, as to each Lender, the commitment of such Lender to make a
portion of the Term Loan hereunder.


“Consolidated Assets” means, at any time, the amount representing the assets of
the Borrower and the Subsidiaries that would appear on a consolidated balance
sheet of the Borrower and its Subsidiaries at such time prepared in accordance
with GAAP.


“Consolidated EBITDA” means, for any period, (a) Consolidated Net Income for
such period plus (b) the sum of the following to the extent deducted in
calculating Consolidated Net Income:  (i) Consolidated Interest Expense for such
period, (ii) the provision for Federal, state, local and foreign income taxes
payable by the Borrower and its Subsidiaries for such period, (iii) depreciation
and amortization expense for such period and (iv) other non-recurring expenses
of the Borrower and its Subsidiaries reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period and minus
(c) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income tax credits of the Borrower
and its Subsidiaries for such period and (ii) all non-cash items increasing
Consolidated Net Income for such period.


“Consolidated Funded Debt” means, as of any date of determination, Funded Debt
of the Borrower and its Subsidiaries on a consolidated basis.


“Consolidated Interest Expense” means, for any period, all Interest Expense
(excluding amortization of debt discount and premium, but including the interest
component under Capital Leases) for such period of the Borrower and its
Subsidiaries on a consolidated basis.


“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.


“Consolidated Net Tangible Assets” means, at any time, the amount representing
the assets of the Borrower and the Subsidiaries that would appear on a
consolidated balance sheet of the Borrower and its Subsidiaries at such time
prepared in accordance with GAAP, less (a) all current liabilities and minority
interests and (b) goodwill and other intangibles.


“Continuing Directors” means, during any period of up to 12 consecutive months
commencing after the Closing Date, individuals who at the beginning of such
12 month period were directors of the Borrower (together with any new director
whose election by the Borrower’s board of directors or whose nomination for
election by the Borrower’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved).

 
5

--------------------------------------------------------------------------------

 
 
“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the any Joinder Agreement and all other related agreements and documents
issued or delivered hereunder or thereunder or pursuant hereto or thereto
(excluding, however, any Hedging Agreement).


“Credit Party” means any of the Borrower or the Guarantors.


“Credit Party Obligations” means, without duplication, (a) all of the
obligations of the Credit Parties to the Lenders and the Administrative Agent,
whenever arising, under this Credit Agreement or any of the other Credit
Documents (including, but not limited to, any interest accruing after the
occurrence of a filing of a petition of bankruptcy under the Bankruptcy Code
with respect to any Credit Party, regardless of whether such interest is an
allowed claim under the Bankruptcy Code) and (b) all liabilities and
obligations, whenever arising, owing from any Credit Party or any of its
Subsidiaries to any Hedging Agreement Provider arising under any Hedging
Agreement permitted pursuant to Section 6.1(e).


“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.


“Defaulting Lender” means, at any time, any Lender that, at such time, (a) has
failed to make a Term Loan required pursuant to the terms of this Credit
Agreement, (b) has failed to pay to the Administrative Agent or any Lender an
amount owed by such Lender pursuant to the terms of the Credit Agreement or any
other of the Credit Documents, or (c) has been deemed insolvent or has become
subject to a bankruptcy or insolvency proceeding or to a receiver, trustee or
similar proceeding.


“Dollars” and “$” means dollars in lawful currency of the United States of
America.


“Domestic Lending Office” means, initially, the office of each Lender designated
as such Lender’s Domestic Lending Office shown in such Lender’s Administrative
Details Form; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which Alternate Base Rate Loans of such Lender are
to be made.


“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.




“Effective Date” has the meaning set forth in each Assignment and Assumption.

 
6

--------------------------------------------------------------------------------

 
 
“Engagement Letter” means the letter agreement dated May 13, 2008, addressed to
the Borrower, from Wachovia Bank, National Association, and Wachovia Capital
Markets, LLC, as amended, modified, extended, restated, replaced or supplemented
from time to time.


“Environmental Laws” means any and all applicable foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, as now or may at any time be in effect during the term of
this Credit Agreement.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time.  References to
sections of ERISA shall be construed also to refer to any successor sections.
 
“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes any Credit Party and which is treated as a single employer
under Sections 414(b) or (c) of the Code.
 
“Eurodollar Reserve Percentage” means for any day, (A) with respect to any LIBOR
Rate Loan with respect to which the Mandatory Cost Rate does not apply, the
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) that is in effect for such day as prescribed by the
Federal Reserve Board (or any successor) for determining the maximum reserve
requirement (including without limitation any basic, supplemental or emergency
reserves) in respect of Eurocurrency liabilities, as defined in Regulation D of
such Board as in effect from time to time, or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City and
(B) with respect to any LIBOR Rate Loan with respect to which the Mandatory Cost
Rate does apply, zero (0).


“Event of Default” means such term as defined in Section 7.1.


“Existing Facilities” means the facilities under that certain credit agreement
dated January 28, 2005 among the Borrower, the lenders party thereto and
Wachovia Bank, National Association, as administrative agent, as amended,
modified, extended, replaced or supplemented from time to time.


“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System of the United States arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day and (b) if no such rate is
so published on such next preceding Business Day, the Federal Funds Rate for
such day shall be the average rate quoted to the Administrative Agent on such
day on such transactions as reasonably determined by the Administrative Agent.

 
7

--------------------------------------------------------------------------------

 
 
“Fees” means all fees payable pursuant to Section 2.5.


“Funded Debt” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person incurred, issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt and other accrued liabilities incurred in the ordinary course of
business that are not overdue by more than 90 days unless being contested in
good faith) that would appear as liabilities on a balance sheet of such Person
which purchase price is (i) due more than six months from the date of incurrence
of the obligation in respect thereof or (ii) evidenced by a note or a similar
written instrument, (e) the principal portion of all obligations of such Person
under Capital Leases, (f) all obligations of such Person under Hedging
Agreements to the extent required to be accounted for as a liability under GAAP,
excluding any portion thereof which would be accounted for as interest expense
under GAAP, (g) the maximum amount of all letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed) other than
(i) commercial letters of credit, bankers acceptances, or the functional
equivalent thereof issued to support payment obligations in connection with
trade payables incurred in the ordinary course of business, and (ii) standby
letters of credit having an aggregate stated amount of up to $25,000,000,
(h) all preferred Capital Stock or other equity interests issued by such Person
and which by the terms thereof could be (at the request of the holders thereof
or otherwise) subject to mandatory sinking fund payments prior to the date six
months after the Maturity Date, redemption prior to the date six months after
the Maturity Date or other acceleration, (i) the principal balance outstanding
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product, (j) all Indebtedness of others
of the type described in clauses (a) through (i) hereof secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on, or payable out of the proceeds of production
from, property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; provided that so long as such Indebtedness is
non-recourse to such Person, only the portion of such obligations which is
secured shall constitute Indebtedness hereunder, (k) all Guaranty Obligations of
such Person with respect to Indebtedness of another Person of the type described
in clauses (a) through (i) hereof, and (l) all Indebtedness of the type
described in clauses (a) through (i) hereof of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer.


“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3 hereof.

 
8

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.


“Guarantors” means (a) any of the Subsidiaries identified as a “Guarantor” on
the signature pages hereto and (b) any Person which executes a Joinder
Agreement, together with their successors and permitted assigns.


“Guaranty” means the guaranty of the Guarantors set forth in Section 9.


“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefore, (b) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or purchase Property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness of the payment or performance thereof, or (d) to otherwise assure
or hold harmless the holder of such Indebtedness against loss in respect
thereof.  The amount of any Guaranty Obligation shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof.


“Hedging Agreement Provider” means any Person that enters into a Hedging
Agreement with a Credit Party or any of its Subsidiaries that is permitted by
Section 6.1(e) to the extent such Person is a (a) Lender, (b) an Affiliate of a
Lender or (c) any other Person that was a Lender (or an Affiliate of a Lender)
at the time it entered into the Hedging Agreement but has ceased to be a Lender
(or whose Affiliate has ceased to be a Lender) under the Credit Agreement.


“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements.


“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person incurred, issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt and other accrued liabilities incurred in the ordinary course of
business that are not overdue by more than 90 days unless being contested in
good faith) that would appear as liabilities on a balance sheet of such Person
which purchase price is (i) due more than six months from the date of incurrence
of the obligation in respect thereof or (ii) evidenced by a note or a similar
written instrument, (e) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements, (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed; provided that
so long as such Indebtedness is non-recourse to such Person, only the portion of
such obligations which is secured shall constitute Indebtedness hereunder, (g)
all Guaranty Obligations of such Person with respect to Indebtedness of another
Person, (h) the principal portion of all obligations of such Person under
Capital Leases plus any accrued interest thereon, (i) all obligations of such
Person under Hedging Agreements to the extent required to be accounted for as a
liability under GAAP, excluding any portion thereof which would be accounted for
as interest expense under GAAP, (j) the maximum amount of all letters of credit
issued or bankers’ acceptances facilities created for the account of such Person
and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed) other than commercial letters of credit, bankers acceptances, or
the functional equivalent thereof issued to support payment obligations in
connection with trade payables incurred in the ordinary course of business, (k)
all preferred Capital Stock or other equity interest issued by such Person and
which by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments prior to the date six
months after the Maturity Date, redemption prior to the date six months after
the Maturity Date or other acceleration, (l) the principal balance outstanding
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product plus any accrued interest
thereon, and (m) the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer.

 
9

--------------------------------------------------------------------------------

 
 
“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.


“Intangibles” means all assets which would be shown as intangible assets on a
balance sheet prepared in accordance with GAAP.


“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(i) Consolidated EBITDA for the period of the four prior fiscal quarters ending
on such date to (ii) Consolidated Interest Expense paid or payable in cash
during such period.


“Interest Expense” means, with respect to any Person for any period, the sum of
the amount of interest paid or accrued in respect of such period.


“Interest Payment Date” means (a) as to any Alternate Base Rate Loan, the last
day of each March, June, September and December and on the Maturity Date, (b) as
to any LIBOR Rate Loan having an Interest Period of three months or less, the
last day of such Interest Period, and (c) as to any LIBOR Rate Loan having an
Interest Period longer than three months, each day which is three months after
the first day of such Interest Period and the last day of such Interest Period.

 
10

--------------------------------------------------------------------------------

 
 
“Interest Period” means, as to any LIBOR Rate Loan, a period of one, two, three
or six months duration, as the Borrower may elect, commencing in each case, on
the date of the borrowing (including conversions, extensions and renewals);
provided, however, (i) if any Interest Period pertaining to a LIBOR Rate Loan
would otherwise end on a day that is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the immediately preceding Business
Day, (ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month, (iii)
any Interest Period in respect of any Term Loan that would otherwise extend
beyond the Maturity Date is due on the Maturity Date and (iv) no more than four
(4)  LIBOR Rate Loans may be in effect at any time.  For purposes hereof, LIBOR
Rate Loans with different Interest Periods shall be considered as separate LIBOR
Rate Loans, even if they shall begin on the same date and have the same
duration, although borrowings, extensions and conversions may, in accordance
with the provisions hereof, be combined at the end of existing Interest Periods
to constitute a new LIBOR Rate Loan with a single Interest Period.


“Investment” has the meaning set forth in Section 6.5.


“Joinder Agreement” means a Joinder Agreement in substantially the form of
Schedule 5.8, executed and delivered by each Person required to become a
Guarantor in accordance with the provisions of Section 5.8.


“Lead Arranger” means Wachovia Capital Markets, LLC, together with its
successors and assigns.


“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, and their respective successors and assigns.


“Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Funded Debt as of such date to (b) Consolidated EBITDA for the
period of the four prior fiscal quarters ending on such date.


“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.  If for any reason such
rate is not available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Term Loans then requested are
being offered to leading banks at approximately 11:00 A.M. London time, two (2)
Business Days prior to the commencement of the applicable Interest Period for
settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.

 
11

--------------------------------------------------------------------------------

 
 
“LIBOR Lending Office” means, initially, the office of each Lender designated as
such Lender’s LIBOR Lending Office on such Lender’s Administrative Details Form;
and thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.


“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:


LIBOR Rate =
LIBOR
 
1.00 - Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Term Loan bearing interest at a rate determined by
reference to the LIBOR Rate.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).


“Mandatory Cost Rate” means, with respect to any period, a rate per annum
determined in accordance with Schedule 1.1B.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Borrower and its Subsidiaries
taken as a whole.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Credit Party to perform its obligations under this Credit Agreement or any Note
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Credit Party of this
Credit Agreement or any Note to which it is a party.


“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials, or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.


“Maturity Date” means, as to each Lender, the third anniversary of the Closing
Date.

 
12

--------------------------------------------------------------------------------

 
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.


“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.


“Non-Guarantor Subsidiaries” means those Domestic Subsidiaries of the Borrower
that are not Credit Parties hereunder.


“Note Purchase Agreement” means the Note Purchase Agreement, dated as of April
6, 2006, by and among the Borrower and the purchasers party thereto, with
respect to the Senior Notes, in the initial aggregate principal amount of
$150,000,000 and with a maximum aggregate principal amount of $650,000,000, as
each of the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.


“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Schedule 2.3, as required by Section
2.3.


“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Outstanding Amount” means, as of any date of determination, the aggregate
outstanding principal amount of the Term Loans after giving effect to any
prepayments or repayments of the Term Loans.


“Participant” has the meaning set forth in Section 10.6(b).


“Patriot Act” has the meaning set forth in Section 8.10.


“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.


“Permitted Acquisition” means any acquisition or any series of related
acquisitions by the Borrower or any of its Subsidiaries of substantially all of
the assets or a majority of the Voting Stock of a Person, or any division, line
of business or other business unit of a Person (such Person or such division,
line of business or other business unit of such Person referred to herein as the
“Target”), in each case that is a type of business (or assets used in a type of
business) permitted to be engaged in by the Credit Parties and their
Subsidiaries pursuant to Section 6.3 hereof, so long as (a) no Default or Event
of Default shall then exist or would exist after giving effect thereto, (b) the
Credit Parties will be in compliance on a Pro Forma Basis with all of the terms
and provisions of the financial covenants set forth in Section 5.9 after giving
effect to such acquisition, (c) the Target executes a Joinder Agreement in
accordance with, if required by, the terms of Section 5.8, (d) immediately after
giving effect to such acquisition, there shall be at least $25,000,000 of
borrowing availability under the Existing Facilities and (e) if the purchase
price for such acquisition is in excess of $50,000,000, such acquisition (i) is
not a “hostile” acquisition and has been approved by the board of directors
and/or shareholders of Target and (ii) the Borrower delivers a certificate with
respect to such acquisition in accordance with Section 5.2(e).

 
13

--------------------------------------------------------------------------------

 
 
“Permitted Investments” has the meaning set forth in Section 6.5.


“Permitted Liens” means:


(a)    Liens created by or otherwise existing, under or in connection with this
Credit Agreement or the other Credit Documents in favor of the Lenders;


(b)    purchase money Liens securing purchase money indebtedness and Liens
arising in connection with Capital Leases, to the extent each is permitted under
Section 6.1(d);


(c)    Liens for taxes, assessments, charges or other governmental levies not
yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceedings
diligently pursued, provided that adequate reserves with respect thereto are
maintained on the books of the Borrower or its Subsidiaries, as the case may be,
in conformity with GAAP (or, in the case of Subsidiaries with significant
operations outside of the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of incorporation);


(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than sixty (60) days or which are being contested
in good faith by appropriate proceedings diligently pursued, provided that (i)
any proceedings commenced for the enforcement of such Liens and encumbrances
shall have been duly suspended and (ii) adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP (or, in the case of Subsidiaries with significant
operations outside of the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of incorporation);


(e)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;


(f)     Liens to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(g)    Liens existing on the Closing Date and set forth on Schedule 6.2;
provided that no such Lien shall at any time be extended to cover property or
assets other than the property or assets subject thereto on the Closing Date
(other than improvements thereto or, if required by the terms of the document or
instrument creating or governing such Lien as in effect on the Closing Date,
additions thereto and replacements and substitutions therefor);

 
14

--------------------------------------------------------------------------------

 
 
(h)    any Lien existing on any asset or assets of any Person at the time such
Person becomes a Subsidiary and not created in contemplation of such event, any
Lien on any specific tangible asset or assets of any Person existing at the time
such Person is merged or consolidated with or into the Borrower or a Subsidiary,
and any Lien existing on any asset or assets prior to the acquisition thereof by
the Borrower or any Subsidiary and not created in contemplation of such
acquisition; provided that in the case of any Lien permitted under this clause,
any such Lien does not by its terms cover any such assets after the time the
Borrower directly or indirectly acquires such assets that were not covered
immediately prior thereto, and any such Lien does not by its terms secure any
Indebtedness other than Indebtedness existing immediately prior to the time of
acquisition of such assets;


(i)     Liens arising in the ordinary course of the Borrower's or any
Subsidiary's business that (i) do not secure Indebtedness and (ii) do not in the
aggregate materially detract from the value of its assets or materially impair
the use thereof in the operation of its business;


(j)     Liens at any time of or resulting from any judgment or award, the time
for the appeal or petition for rehearing of which shall not have expired, or in
respect of which Borrower or a Subsidiary shall at any time in good faith be
prosecuting an appeal or proceeding for a review and in respect of which a stay
of execution pending such appeal or proceeding for review shall have been
secured;


(k)    minor survey exceptions or minor encumbrances, easements or reservations,
or rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which customarily
exist on properties of corporations engaged in similar activities and similarly
situated and which do not in any event materially impair their use in the
operation of the business of Borrower and the Subsidiaries;


(l)     (i) Liens in favor of a Credit Party securing Indebtedness of another
Credit Party or a Non-Guarantor Subsidiary, and (ii) Liens in favor of a
Non-Guarantor Subsidiary securing indebtedness of another Non-Guarantor
Subsidiary;


(m)   customary rights of setoff, revocation, refund or chargeback under deposit
agreements or under applicable law, of banks or other financial institutions
where the Borrower or its Subsidiaries maintain deposits in the ordinary course
of business;


(n)    any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property);

 
15

--------------------------------------------------------------------------------

 
 
(o)    Liens created by or otherwise existing, under or in connection with the
Existing Facilities so long as the Credit Party Obligations are equally and
ratably secured with such Liens; and


(p)    other Liens in addition to those permitted by the foregoing clauses
securing Indebtedness in an aggregate amount not to exceed 15% of Consolidated
Net Tangible Assets determined at such time.


“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.


“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Credit Party or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wachovia as its prime commercial lending rate in effect at its
principal office in Charlotte, North Carolina, with each change in the Prime
Rate being effective on the date such change is publicly announced as effective
(it being understood and agreed that the Prime Rate is a reference rate used by
the Administrative Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged on any extension of
credit by the Administrative Agent to any debtor).


“Pro Forma Basis” means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the twelve-month period
ending as of the most recent quarter end preceding the date of such transaction.


“Properties” has the meaning given to such term in Section 3.13(a).


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Purchasing Lenders” has the meaning set forth in Section 10.6(c).


“Recovery Event” means the receipt by the Borrower or any of its Subsidiaries of
any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.


“Register” has the meaning set forth in Section 10.6(d).

 
16

--------------------------------------------------------------------------------

 
 
“Regulation T, U, or X” means Regulation T, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.


“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.


“Related Fund” means, with respect to any Lender, any fund or trust or entity
that invests in commercial bank loans in the ordinary course of business and is
advised or managed by (a) such Lender, (b) an Affiliate of such Lender, (c) any
other Lender or any Affiliate thereof or (d) the same investment advisor as any
Person described in clauses (a) through (c).


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.


“Required Lenders” means, at any time, Lenders having more than fifty percent
(50%) of the Outstanding Amount; provided that the portion of the Outstanding
Amount held or deemed held by a Defaulting Lender shall be excluded for purposes
hereof in making a determination of Required Lenders.


“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or as to which such Person or any of its material property is subject.


“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer, the Treasurer, the Controller or any Vice President of the Borrower.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of the Borrower
or any of its Subsidiaries, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of the
Borrower or any of its Subsidiaries, now or hereafter outstanding, (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Capital Stock of the
Borrower or any of its Subsidiaries, now or hereafter outstanding, or (d) any
payment or prepayment of principal of, premium, if any, or interest on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Subordinated Indebtedness; provided, however, earnout and
other contingent payments owing or paid with respect to Permitted Acquisitions
or acquisitions entered into prior to the date of this Agreement shall not be
considered Restricted Payments.


“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

 
17

--------------------------------------------------------------------------------

 
 
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.


“Security” means “security” as defined in Section 2(1) of the Securities Act of
1933, as amended.


“Senior Notes” means (a) the Borrower’s 5.54% Series 2006-A Senior Notes due
April 6, 2016 and (b) any additional series of senior notes of the Borrower, in
each case issued pursuant to the Note Purchase Agreement (or a supplement
thereto) and with a maximum aggregate principal amount of $650,000,000.


“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.


“Significant Subsidiary” shall have the meaning set forth in Section 7.1(e).


“Single Employer Plan” means any Plan covered by title IV of ERISA which is not
a Multiemployer Plan.


“Subordinated Indebtedness” means any Indebtedness (including, without
limitation, any intercompany loans) incurred by any Credit Party that is
specifically subordinated in right of payment to the prior payment of the Credit
Party Obligations on terms acceptable to the Administrative Agent and the
Lenders.


“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through Subsidiaries.  Unless otherwise identified, “Subsidiary” or
“Subsidiaries” means Subsidiaries of the Borrower.


“Target” has the meaning set forth in the definition of Permitted Acquisition.


“Taxes” has the meaning set forth in Section 2.13.


“Term Loan” or “Term Loans” has the meaning set forth in Section 2.1(a).


“Term Loan Note” or “Term Loan Notes” means the promissory notes of the Borrower
(if any) in favor of any of the Lenders evidencing the portion of the Term Loan
provided by any such Lender pursuant to Section 2.1(a), in substantially the
form attached as Schedule 2.1(d), as such promissory notes may be amended,
modified, supplemented, extended, renewed or replaced from time to time.

 
18

--------------------------------------------------------------------------------

 
 
“Type” means, as to any Term Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.


“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.


“Wachovia” means Wachovia Bank, National Association and its successors.


“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
equity interests (except directors’ qualifying shares or shares aggregating less
than 1% of the outstanding shares of such Subsidiary which are owned by
individuals) and voting interests are owned by any one or more of the Borrower
and the Borrower’s other Wholly-Owned Subsidiaries at such time.


1.2            Computation of Time Periods, Etc.


All time references in this Credit Agreement and the other Credit Documents
shall be to Charlotte, North Carolina time unless otherwise indicated.  For
purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”


1.3            Accounting Terms.


Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis.  All
calculations made for the purposes of determining compliance with this Credit
Agreement (including, without limitation, calculation of the financial covenants
set forth in Section 5.9) shall (except as otherwise expressly provided herein)
be made by application of GAAP applied on a basis consistent with the most
recent annual or quarterly financial statements delivered pursuant to Section
5.1 hereof (or, prior to the delivery of the first financial statements pursuant
to Section 5.1, consistent with the annual audited financial statements
referenced in Section 3.1); provided, however, if (a) the Borrower shall object
to determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (b) the Administrative Agent or the Required Lenders shall so
object in writing within 30 days after delivery of such financial statements,
then such calculations shall be made on a basis consistent with the most recent
financial statements delivered by the Borrower to the Lenders as to which no
such objection shall have been made.

 
19

--------------------------------------------------------------------------------

 
 
SECTION 2
CREDIT FACILITY


2.1           Term Loan.


(a)           Term Loan.  Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Lender
severally, but not jointly, agrees to make available to the Borrower (through
the Administrative Agent) on the Closing Date such Lender’s portion of a term
loan (in the amount of its Commitment) in the aggregate principal amount of
FIFTY MILLION DOLLARS ($50,000,000) (the “Term Loan”) for the purposes
hereinafter set forth.  Upon receipt by the Administrative Agent of the proceeds
of the Term Loan, such proceeds will then be made available to Borrower by the
Administrative Agent by crediting the account of Borrower on the books of the
office of the Administrative Agent specified in Section 10.2, or at such other
office as the Administrative Agent may designate in writing, with the aggregate
of such proceeds made available to the Administrative Agent by the Lenders and
in like funds as received by the Administrative Agent (or by crediting such
other account(s) as directed by Borrower).  The Term Loan may consist of
Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
Borrower may request; provided, however, that the Term Loans made on the Closing
Date may only consist of Alternate Base Rate Loans unless the Borrower delivers
a funding indemnity letter, substantially in the form of Schedule 2.1(a),
reasonably acceptable to the Administrative Agent not less than three (3)
Business Days prior to the Closing Date.  LIBOR Rate Loans shall be made by each
Lender at its LIBOR Lending Office and Alternate Base Rate Loans at its Domestic
Lending Office.  Amounts repaid or prepaid on the Term Loan may not be
reborrowed.


(b)           Repayment of Term Loan.  The principal amount of the Term Loan
shall be repaid in twelve (12) consecutive quarterly installments as follows,
with the balance due on the Maturity Date, unless accelerated sooner pursuant to
Section 7.2:


Principal Amortization Payment Dates
Term Loan Principal Amortization Payment
September 30, 2008
$1,250,000
December 31, 2008
$1,250,000
March 31, 2009
$1,250,000
June 30, 2009
$1,250,000
September 30, 2009
$1,250,000
December 31, 2009
$1,250,000
March 31, 2010
$1,250,000
June 30, 2010
$1,250,000
September 30, 2010
$1,250,000
December 30, 2010
$1,250,000
March 31, 2011
$1,250,000
June 30, 2011
$36,250,000 or the remaining
principal amount of the Term Loan

 
20

--------------------------------------------------------------------------------




(c)           Interest.  Subject to the provisions of Section 2.2, the Term Loan
shall bear interest as follows:


(i)        Alternate Base Rate Loans.  During such periods as the Term Loans
shall be comprised in whole or in part of Alternate Base Rate Loans, each such
Alternate Base Rate Loan shall bear interest at a per annum rate equal to the
Alternate Base Rate plus the Applicable Percentage; and


(ii)       LIBOR Rate Loans.  During such periods as the Term Loan shall be
comprised in whole or in part of LIBOR Rate Loans, each such LIBOR Rate Loan
shall bear interest at a per annum rate equal to the LIBOR Rate plus the
Applicable Percentage.


Interest on the Term Loan shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).


(d)           Term Loan Notes; Covenant to Pay.  The Borrower’s obligation to
pay each Lender shall be evidenced by this Agreement and, upon such Lender’s
request, by a duly executed promissory note of the Borrower to such Lender in
substantially the form of Schedule 2.1(d) attached hereto.  The Borrower
covenants and agrees to pay the Term Loans in accordance with the terms of this
Agreement and the Term Loan Note or Term Loan Notes.


2.2            Default Rate.


Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, interest on the Term Loan and
any other amounts owing hereunder or under the other Credit Documents shall,
upon the election of the Required Lenders (except with respect to an Event of
Default occurring under Section 7.1(e), in which case such interest rate
increase shall be immediate) bear interest, payable on demand, at a per annum
rate 2% greater than the interest rate which would otherwise be applicable (or
if no rate is applicable, whether in respect of interest, fees or other amounts,
then 2% greater than the Alternate Base Rate plus the Applicable Percentage).


2.3            Extension and Conversion.


The Borrower shall have the option, on any Business Day, (i) to extend any LIBOR
Rate Loan into a subsequent permissible Interest Period, (ii) to convert
Alternate Base Rate Loans into LIBOR Rate Loans or (iii) to convert all or any
portion of a LIBOR Rate Loan into an Alternate Base Rate Loan; provided,
however, that (a) except as expressly provided otherwise in this Credit
Agreement, LIBOR Rate Loans may be converted into Alternate Base Rate Loans only
on the last day of the Interest Period applicable thereto, (b) LIBOR Rate Loans
may be extended, and Alternate Base Rate Loans may be converted into LIBOR Rate
Loans, only if no Default or Event of Default has occurred and is continuing and
(c) Term Loans extended as, or converted into, LIBOR Rate Loans shall be subject
to the terms of the definition of “Interest Period” set forth in Section 1.1 and
partial conversions shall be in an aggregate principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof.  Any request for extension or
conversion of a LIBOR Rate Loan which shall fail to specify an Interest Period
shall be deemed to be a request for an Interest Period of one month.  Each such
extension or conversion shall be effected by the Borrower by giving a Notice of
Extension/Conversion (or telephone notice promptly confirmed in writing) to the
Administrative Agent prior to 11:00 A.M. on the Business Day of, in the case of
the conversion of a LIBOR Rate Loan into a Alternate Base Rate Loan, and on the
third Business Day prior to, in the case of the extension of a LIBOR Rate Loan
as, or conversion of a Alternate Base Rate Loan into, a LIBOR Rate Loan, the
date of the proposed extension or conversion, specifying (i) the date of the
proposed extension or conversion, (ii) the Term Loans to be so extended or
converted, (iii) the Types of Term Loans into which such Term Loans are to be
converted and (iv) if applicable, the applicable Interest Periods with respect
thereto.  Each request for extension or conversion shall be irrevocable and
shall constitute a representation and warranty by the Borrower that no Default
or Event of Default has occurred and is continuing.  If the Borrower fails to
request extension or conversion of any LIBOR Rate Loan in accordance with this
Section, or any such conversion or extension is not permitted or required by
this Section, then such LIBOR Rate Loan shall be converted to an Alternate Base
Rate Loan at the end of the Interest Period applicable thereto.  The
Administrative Agent shall give each Lender notice as promptly as practicable of
any such proposed extension or conversion affecting any Term Loan.

 
21

--------------------------------------------------------------------------------

 
 
2.4            Prepayments.


(a)           Voluntary Repayments.  Term Loans may be repaid in whole or in
part without premium or penalty; provided that (i) LIBOR Rate Loans may be
repaid only upon three (3) Business Days’ prior written notice to the
Administrative Agent, and Alternate Base Rate Loans may be repaid only upon
giving written notice to the Administrative Agent by 11 A.M. of the day of such
repayment, (ii) repayments of LIBOR Rate Loans must be accompanied by payment of
any amounts owing under Section 2.12, and (iii) partial repayments of the LIBOR
Rate Loans shall be in minimum principal amount of $5,000,000, and in integral
multiples of $1,000,000 in excess thereof (or, if less, the remaining amount
thereof) and partial repayments of Alternate Base Rate Loans shall be in minimum
principal amount of $1,000,000, and in integral multiples of $500,000 in excess
thereof (or, if less, the remaining amount thereof).


(b)           Application.  Unless otherwise specified by the Borrower,
prepayments made hereunder shall be applied first to Alternate Base Rate Loans,
and second to LIBOR Rate Loans in direct order of Interest Period maturities.


(c)           Hedging Obligations Unaffected.  Any repayment or prepayment made
pursuant to this Section 2.4 shall not affect the Borrower’s obligation to
continue to make payments under any Hedging Agreement with a Hedging Agreement
Provider, which shall remain in full force and effect notwithstanding such
repayment or prepayment, subject to the terms of such Hedging Agreement.


2.5            Fees.


(a)           Upfront Fee.  The Borrower agrees to pay to the Administrative
Agent, for the ratable benefit of the Lenders, an upfront fee as described in
the Engagement Letter.

 
22

--------------------------------------------------------------------------------

 
 
(b)           Administrative Agent’s Fee.  The Borrower agrees to pay to the
Administrative Agent the annual administrative agent fee as described in the
Engagement Letter.


(c)           Other Fees.  The Borrower agrees to pay to the Administrative
Agent for its own account fees in the amounts and at the times specified in the
Engagement Letter.


2.6           Computation of Interest and Fees.


(a)           Interest payable hereunder with respect to Alternate Base Rate
Loans based on the Prime Rate shall be calculated on the basis of a year of 365
days (or 366 days, as applicable) for the actual days elapsed.  All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination
thereof.  Any change in the interest rate on a Term Loan resulting from a change
in the Alternate Base Rate shall become effective as of the opening of business
on the day on which such change in the Alternate Base Rate shall become
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change.


(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.


2.7            Pro Rata Treatment and Payments.


(a)           The borrowing of the Term Loan and any reductions thereof shall be
made pro rata according to the respective outstanding principal amount of the
Term Loans held by each Lender.  Each payment under this Credit Agreement or any
Term Loan Note shall be applied (i) first, to any Fees then due and owing,
(ii) second, to interest then due and owing in respect of the Term Loan and
(iii) third, to principal then due and owing hereunder and under the Term
Loan.  Each voluntary repayment on account of principal of the Term Loan shall
be applied in accordance with Section 2.4.  All payments (including prepayments)
to be made by the Borrower on account of principal, interest and fees shall be
made without defense, set-off or counterclaim (except as provided in Section
2.13(b)) and shall be made to the Administrative Agent for the account of the
Lenders at the Administrative Agent’s office specified in Section 10.2 in
immediately available funds and shall be made in Dollars not later than
1:00 P.M. on the date when due.  The Administrative Agent shall distribute such
payments to the Lenders entitled thereto promptly upon receipt in like funds as
received.  If any payment hereunder (other than payments on the LIBOR Rate
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day, and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension.  If any payment on a LIBOR Rate Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.

 
23

--------------------------------------------------------------------------------

 
 
(b)           Allocation of Payments After Event of Default.  Notwithstanding
any other provision of this Credit Agreement to the contrary, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
the Credit Party Obligations or any other amounts outstanding under any of the
Credit Documents shall be paid over or delivered as follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;


SECOND, to payment of any fees owed to the Administrative Agent;


THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;


FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest (including, without limitation, accrued fees and
interest arising under any Hedging Agreement with a Hedging Agreement Provider;


FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations (including with respect to any Hedging Agreement with a Hedging
Agreement Provider, any breakage, termination or other payments due under such
Hedging Agreement with a Hedging Agreement Provider and any interest accrued
thereon);


SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and


SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.


In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (ii) each of the Lenders and/or Hedging Agreement
Providers shall receive an amount equal to its pro rata share (based on the
proportion that the then outstanding Term Loans held by such Lender or the
outstanding obligations payable to such Hedging Agreement Provider bears to the
aggregate then outstanding Term Loans and obligations payable under all Hedging
Agreements with a Hedging Agreement Provider) of amounts available to be applied
pursuant to clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above.

 
24

--------------------------------------------------------------------------------

 
 
2.8            Non-Receipt of Funds by the Administrative Agent.


(a)           Unless the Administrative Agent shall have been notified in
writing by the Borrower, prior to the date on which any payment is due from it
hereunder (which notice shall be effective upon receipt) that the Borrower does
not intend to make such payment, the Administrative Agent may assume that such
Borrower has made such payment when due, and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
each Lender on such payment date an amount equal to the portion of such assumed
payment to which such Lender is entitled hereunder, and if the Borrower has not
in fact made such payment to the Administrative Agent, such Lender shall, on
demand, repay to the Administrative Agent the amount made available to such
Lender.  If such amount is repaid to the Administrative Agent on a date after
the date such amount was made available to such Lender, such Lender shall pay to
the Administrative Agent on demand interest on such amount in respect of each
day from the date such amount was made available by the Administrative Agent at
a per annum rate equal to, if repaid to the Administrative Agent within two (2)
days from the date such amount was made available by the Administrative Agent,
the Federal Funds Rate and thereafter at a rate equal to the Alternate Base
Rate.


(b)           A certificate of the Administrative Agent submitted to the
Borrower or any Lender with respect to any amount owing under this Section 2.8
shall be conclusive in the absence of manifest error.


2.9            Inability to Determine Interest Rate.


Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two Business Days prior to the first day of such Interest Period.  If such
notice is given (a)  any affected LIBOR Rate Loans requested to be made on the
first day of such Interest Period shall be made, at the sole option of the
Borrower, in Dollars as Alternate Base Rate Loans or such request shall be
cancelled and (b) any affected Term Loans that were to have been converted on
the first day of such Interest Period to or continued as LIBOR Rate Loans shall
be converted to or continued, at the sole option of the Borrower, in Dollars as
Alternate Base Rate Loans or such request shall be cancelled.  Until any such
notice has been withdrawn by the Administrative Agent, no further Term Loans
shall be made as, continued as, or converted into, LIBOR Rate Loans for the
Interest Periods so affected.  The Administrative Agent shall withdraw any
notice given pursuant to this Section at such time as the condition giving rise
to such notice is reasonably determined by the Administrative Agent to no longer
be applicable.

 
25

--------------------------------------------------------------------------------

 
 
2.10          Illegality.


(a)           Notwithstanding any other provision of this Credit Agreement, if
the adoption of or any change in any Requirement of Law or in the interpretation
or application thereof by the relevant Governmental Authority to any Lender
shall make it unlawful for such Lender or its LIBOR Lending Office to make or
maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to obtain
in the interbank eurodollar market through its LIBOR Lending Office the funds
with which to make such Term Loans, then such Lender shall be an “Affected
Lender” and by written notice to the Borrower and to the Administrative Agent:


(i)        such Lender may declare that LIBOR Rate Loans will not thereafter
(for the duration of such unlawfulness or impossibility) be made by such Lender
hereunder, whereupon any request for a LIBOR Rate Loan shall, as to such Lender
only be deemed a request for a Alternate Base Rate Loan (unless it should also
be illegal for the Affected Lender to provide an Alternate Base Rate Loan, in
which case such Term Loan shall bear interest at a commensurate rate to be
agreed upon by the Administrative Agent and the Affected Lender, and so long as
no Event of Default shall have occurred and be continuing, the Borrower), unless
such declaration shall be subsequently withdrawn; and


(ii)       such Lender may require that all outstanding LIBOR Rate Loans made by
it be converted to Alternate Base Rate Loans, in which event all such LIBOR Rate
Loans shall be automatically converted to Alternate Base Rate Loans as of the
effective date of such notice as provided in paragraph (b) below.


If any Lender shall exercise its rights under (i) or (ii) above, all payments
and prepayments of principal which would otherwise have been applied to repay
the LIBOR Rate Loans that would have been made by such Lender or the converted
LIBOR Rate Loans of such Lender shall instead be applied to repay the Alternate
Base Rate Loans made by such Lender in lieu of, or resulting from the
conversion, of such LIBOR Rate Loans.  An Affected Lender shall withdraw any
notice given pursuant to this Section at such time as the condition giving rise
to such notice is reasonably determined by such Affected Lender to no longer be
applicable.


(b)           Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its LIBOR Lending Office, as the case may be) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this Section
2.10; provided, however, that such efforts shall not cause the imposition on
such Lender of any additional costs or legal or regulatory burdens deemed by
such Lender in its sole discretion to be material.


(c)           For purposes of this Section 2.10, a notice to the Borrower by any
Lender shall be effective as to each such Term Loan, if lawful, on the last day
of the Interest Period currently applicable to such Term Loan; in all other
cases such notice shall be effective on the date of receipt by the Borrower.

 
26

--------------------------------------------------------------------------------

 
 
2.11          Requirements of Law.


(a)           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:


(i)        shall subject such Lender to any tax of any kind whatsoever with
respect to any LIBOR Rate Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for both Taxes and changes in
the rate of tax on the overall net income or profits of such Lender, or
franchise taxes in lieu thereof);


(ii)       shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or


(iii)      shall impose on such Lender any other condition;


and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or to reduce any amount receivable
hereunder or under any Note, then, in any such case, the Borrower shall promptly
pay such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such additional cost or reduced amount receivable which such
Lender reasonably deems to be material as determined by such Lender with respect
to its LIBOR Rate Loans; provided, however, the Borrower shall not be obligated
to compensate such Lender for such additional cost or reduced amount receivable
for any period more than 180 days prior to the date the Borrower receives a
certificate submitted by such Lender, through the Administrative Agent, to the
Borrower setting forth the amounts claimed pursuant to this Section by such
Lender.  A certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office, as the case may be) to avoid or to minimize any amounts
which might otherwise be payable pursuant to this paragraph of this Section;
provided, however, that such efforts shall not cause the imposition on such
Lender of any additional costs or legal or regulatory burdens deemed by such
Lender in its sole discretion to be material.


(b)           If any Lender shall have reasonably determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender in its sole discretion to be material, then from time to
time, within fifteen (15) days after demand by such Lender, the Borrower shall
pay to such Lender such additional amount as shall be certified by such Lender
as being required to compensate it for such reduction; provided, however, the
Borrower shall not be obligated to compensate such Lender for such additional
amount for any period more than 180 days prior to the date the Borrower receives
a certificate submitted by such Lender, through the Administrative Agent, to the
Borrower setting forth the amounts claimed pursuant to this Section by such
Lender.  Such a certificate as to any additional amounts payable under this
Section submitted by a Lender (which certificate shall include a description of
the basis for the computation), through the Administrative Agent, to the
Borrower shall be conclusive absent manifest error.

 
27

--------------------------------------------------------------------------------

 



(c)           The agreements in this Section 2.11 shall survive the termination
of this Credit Agreement and payment of the Term Loans and all other amounts
payable hereunder.


2.12          Indemnity.


The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense (but excluding any loss of anticipated
profits) which such Lender may sustain or incur as a consequence of (a) default
by the Borrower in payment of the principal amount of or interest on any LIBOR
Rate Loan by such Lender in accordance with the terms hereof, (b) default by the
Borrower in accepting a LIBOR Rate Loan borrowing after the Borrower has given a
notice in accordance with the terms hereof, (c) default by the Borrower in
making any repayment of a LIBOR Rate Loan after the Borrower has given a notice
in accordance with the terms hereof, and/or (d) the making by the Borrower of a
repayment or prepayment of a LIBOR Rate Loan, or the conversion thereof, on a
day which is not the last day of the Interest Period with respect thereto, in
each case including, but not limited to, any such loss or expense (but excluding
any loss of anticipated profits) arising from interest or fees payable by such
Lender to lenders of funds obtained by it in order to maintain its LIBOR Rate
Loans hereunder.  A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
thirty days following such default, repayment, prepayment or conversion) shall
be conclusive in the absence of manifest error.  The agreements in this Section
2.12 shall survive termination of this Credit Agreement and payment of the Term
Loans and all other amounts payable hereunder.


2.13          Taxes.


(a)           All payments made by the Borrower hereunder or under any Term Loan
Note will be, except as provided in Section 2.13(b), made free and clear of, and
without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any Governmental Authority or by any political subdivision
or taxing authority thereof or therein with respect to such payments (but
excluding any tax imposed on or measured by the net income or profits of a
Lender, or franchise taxes in lieu thereof,  pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or any subdivision
thereof or therein) and all interest, penalties or similar liabilities with
respect thereto (all such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges being referred to collectively as “Taxes”).  If any
Taxes are so levied or imposed, the Borrower agrees to pay the full amount of
such Taxes, and such additional amounts as may be necessary so that every
payment of all amounts due under this Credit Agreement or under any Note, after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein or in such Note.  The Borrower will furnish to
the Administrative Agent as soon as reasonably practicable after the date the
payment of any Taxes is due pursuant to applicable law certified copies (to the
extent reasonably available and required by law) of tax receipts evidencing such
payment by the Borrower.  The Borrower agrees to indemnify and hold harmless
each Lender, and reimburse such Lender upon its written request, for the amount
of any Taxes so levied or imposed and paid by such Lender.

 
28

--------------------------------------------------------------------------------

 



(b)           Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Borrower
and the Administrative Agent on or prior to the Closing Date, or in the case of
a Lender that is an assignee or transferee of an interest under this Credit
Agreement pursuant to Section 10.6 (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, (i) if the Lender is a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN or
W-8ECI (or successor forms) certifying such Lender’s entitlement to a complete
exemption from United States withholding tax with respect to payments to be made
under this Credit Agreement and under any Note, or (ii) if the Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, either Internal
Revenue Service Form W-8BEN or W-8ECI as set forth in clause (i) above, or (x) a
certificate substantially in the form of Schedule 2.13 (any such certificate, a
“2.13 Certificate”) and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8 (or successor form) certifying such Lender’s
entitlement to an exemption from United States withholding tax with respect to
payments of interest to be made under this Credit Agreement and under any
Note.  In addition, each Lender agrees that it will deliver upon the Borrower’s
request updated versions of the foregoing, as applicable, whenever the previous
certification has become obsolete or inaccurate in any material respect,
together with such other forms as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Credit Agreement and any Note.  Notwithstanding anything to the contrary
contained in Section 2.13(a), but subject to the immediately succeeding
sentence, (x) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Borrower U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (y) the
Borrower shall not be obligated pursuant to Section 2.13(a) hereof to gross-up
payments to be made to a Lender in respect of Taxes imposed by the United States
if (I) such Lender has not provided to the Borrower the Internal Revenue Service
Forms required to be provided to the Borrower pursuant to this Section 2.13(b)
or (II) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such Forms do not establish a complete
exemption from withholding of such Taxes.  Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 2.13,
the Borrower agrees to pay additional amounts and to indemnify each Lender in
the manner set forth in Section 2.13(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes after the Closing Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of Taxes.

 
29

--------------------------------------------------------------------------------

 
 
(c)           Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its LIBOR Lending Office, as the case may be) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this Section
2.13; provided, however, that such efforts shall not cause the imposition on
such Lender of any additional costs or legal or regulatory burdens deemed by
such Lender in its sole discretion to be material.


(d)           If the Borrower pays any additional amount pursuant to this
Section 2.13 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause adverse tax consequences to it.  If such Lender
receives such a refund or credit, such Lender shall pay to the Borrower an
amount that such Lender reasonably determines is equal to the net tax benefit
obtained by such Lender as a result of such payment by the Borrower.  If no
refund or credit is obtained with respect to the Borrower’s payments to such
Lender pursuant to this Section 2.13, then such Lender shall upon request
provide a certification that such Lender has not received a refund or credit for
such payments.  Nothing contained in this Section 2.13 shall require a Lender to
disclose or detail the basis of its calculation of the amount of any tax benefit
or any other amount or the basis of its determination referred to in the proviso
to the first sentence of this Section 2.13 to the Borrower or any other party.


(e)           The agreements in this Section 2.13 shall survive the termination
of this Credit Agreement and the payment of the Term Loans and all other amounts
payable hereunder.


2.14          Replacement of Lenders.


The Borrower shall be permitted to replace with a financial institution,
acceptable to the Administrative Agent, any Lender (other than Wachovia Bank,
National Association) that (a) requests reimbursement for amounts owing pursuant
to 2.10, 2.11 or 2.13(a) or (b) is then in default of its obligation to make
Term Loans hereunder; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall not have taken action under Section 2.10, 2.11(a) or 2.13(c),
as applicable, to successfully eliminate the continued need for payment of
amounts owing pursuant to Section 2.10, 2.11 or 2.13(a), as applicable, (iv) the
replacement financial institution shall purchase, at par, all Term Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.12 if any LIBOR Loan owing to such replaced Lender shall be purchased
other than on the last day of the Interest Period relating thereto, (vi) the
replacement financial institution, if not already a Lender, shall be reasonably
satisfactory to the Administrative Agent, (vii) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
10.6 (provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.10, 2.11 or 2.13(a), as the case may be, and (ix)
any such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.  If any replaced Lender fails to execute the agreements
required under Section 10.6 in connection with an assignment pursuant to this
Section 2.14, the Borrower may, upon two (2) Business Days’ prior notice to such
replaced Lender, execute such agreements on behalf of such replaced Lender.  A
Lender shall not be required to be replaced if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such replacement cease to apply.

 
30

--------------------------------------------------------------------------------

 
 
2.15          Lender Representation and Warranty.


Each Lender represents and warrants to the Credit Parties for the purpose of
making the representation and warranty in Section 3.7(e) that (i) no part of any
of the funds, monies, assets or other consideration to be used for the funding
of any Term Loan or other extension of credit under this Credit Agreement or
other Credit Document shall constitute “plan assets” as defined in ERISA and
(ii) the rights, benefits and interests of the Lenders under this Credit
Agreement and other Credit Documents will not be “plan assets” under ERISA.




SECTION 3
REPRESENTATIONS AND WARRANTIES


To induce the Lenders to enter into this Credit Agreement and to make Term Loans
herein provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender that:


3.1            Financial Statements.


The Borrower has delivered to the Administrative Agent copies of the financial
statements of the Borrower and its Subsidiaries referenced in Section
4.1(g).  The financial statements described in Sections 4.1(g)(ii) and (iii)
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Borrower and its
Subsidiaries as of the respective dates specified in such financial statements
and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments and the absence of footnotes).

 
31

--------------------------------------------------------------------------------

 
 
3.2            Organization; Existence.
 
Each of the Credit Parties is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign entity and is in good standing under the laws of each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Each of the Credit Parties has the corporate power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Credit Agreement and the other Credit Documents and to
perform the provisions hereof and thereof.


3.3           Authorization; Power; Enforceable Obligations.


This Credit Agreement and the other Credit Documents have been duly authorized
by all necessary corporate action on the part of the Borrower and the other
Credit Parties, and this Credit Agreement constitutes, and upon execution and
delivery thereof each Note will constitute, a legal, valid and binding
obligation of the Credit Parties executing such documents enforceable against
such Credit Parties in accordance with their respective terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law.


3.4            Consent; Government Authorizations.


No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with acceptance of extensions of credit by the Borrower or the making
of the guaranties hereunder or with the execution, delivery or performance of
any Credit Documents by the other Credit Parties (other than those which have
been obtained) or with the validity or enforceability of any Credit Document
against the Credit Parties, except such filings as are required to be made with
and have been, or will be, made on a timely basis with, the United States
Securities and Exchange Commission.


3.5            No Material Litigation.
 
(a)            There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
Subsidiary or any property of the Borrower or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
(b)            Neither the Borrower nor any Subsidiary is in default under any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws) of any Governmental
Authority, which default or violation, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 
32

--------------------------------------------------------------------------------

 
 
3.6           Taxes.
 
The Borrower and its Subsidiaries have filed all tax returns (federal, state,
local and foreign) that are required to have been filed in any jurisdiction, and
have paid all income taxes shown to be due and payable (including interest and
penalties) on such returns and all other taxes and assessments payable by them,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Borrower or a Subsidiary,
as the case may be, has established adequate reserves in accordance with
GAAP.  None of the Credit Parties or their respective Subsidiaries are aware, as
of the Closing Date, of any proposed tax assessments against it or any of its
Subsidiaries which would reasonably be expected to have a Material Adverse
Effect.


3.7           ERISA.
 
(a)Each Credit Party and each ERISA Affiliate have operated and administered
each Plan (other than Multiemployer Plans) in compliance with all applicable
laws except for such instances of noncompliance as have not resulted in and
would not reasonably be expected to result in a Material Adverse
Effect.  Neither any Credit Party nor any ERISA Affiliate has incurred any
liability pursuant to Title IV of ERISA (other than for premiums payable to the
PBGC not yet due) or the penalty or excise tax provisions of the Code relating
to employee benefit plans (as defined in Section 3 of ERISA) or for failure to
comply with the provisions of Title I of ERISA, in each case which has not been
satisfied, and no event, transaction or condition has occurred or exists that
would reasonably be expected to result in the incurrence of any such liability
by any Credit Party or any ERISA Affiliate, or in the imposition of any Lien on
any of the rights, properties or assets of any Credit Party or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions including Section 401(a)(29) or 412 of the Code, other
than such liabilities or Liens as would not be individually or in the aggregate
Material.
 
(b)   The present value of all accrued benefits, whether or not vested, under
all Single Employer Plans, determined with respect to each Single Employer Plan,
as of the most recent valuation date prior to the date on which this
representation is made on the basis of the actuarial assumptions specified for
funding purposes in the Single Employer Plan’s most recent actuarial valuation
report, did not exceed the fair market value of the assets of the Single
Employer Plans by more than $40,000,000 in the aggregate for all such Plans.
 
(c)    Neither any Credit Party nor any ERISA Affiliate has incurred any
withdrawal liabilities under Section 4201 of ERISA that have not been satisfied
or is subject to contingent withdrawal liabilities under Section 4204 of ERISA
with respect to any Multiemployer Plan that individually or in the aggregate are
Material.  Neither any Credit Party nor any ERISA Affiliate has received any
notification that any Multiemployer Plan is in Reorganization, Insolvency, or
has been terminated (within the meaning of Title IV of ERISA), and, to the
knowledge of the Credit Parties, no Multiemployer Plan is reasonably expected to
be in Reorganization, Insolvency, or terminated.

 
33

--------------------------------------------------------------------------------

 

 
(d)           The aggregate expected post-retirement benefit obligation
(determined with respect to a Credit Party as of the last day of the Credit
Party’s most recently ended fiscal year in accordance with Financial Accounting
Standards Board Statement No. 106, without regard to liabilities attributable to
continuation coverage mandated by Section 4980B of the Code or similar state
law) of the Credit Parties and their Subsidiaries would not reasonably be
expected to have a Material Adverse Effect.
 
(e)           The execution and delivery of this Credit Agreement and the other
Credit Documents hereunder will not involve any transaction that is subject to
the prohibitions of Section 406 of ERISA or in connection with which a tax could
be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.  The
representation and warranty of the Credit Parties in the preceding sentence is
made on reliance upon and subject to the accuracy of the Lenders’
representations in Section 2.15 and any Transferee’s representations made
pursuant to Section 10.6(i).  


3.8           Governmental Regulations, Etc.


(a)           No part of the proceeds of the Term Loans hereunder will be used,
directly or indirectly, for the purpose of purchasing or carrying any “margin
stock” within the meaning of Regulation U.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in said Regulation U.  No Indebtedness
being reduced or retired out of the proceeds of the Term Loans hereunder was or
will be incurred for the purpose of purchasing or carrying any margin stock
within the meaning of Regulation U or any “margin security” within the meaning
of Regulation T.  “Margin stock” within the meaning of Regulation U does not
constitute more than 25% of the value of the Consolidated Assets of the Borrower
and its Subsidiaries.  Neither the execution and delivery hereof by the
Borrower, nor the performance by it of any of the transactions contemplated by
this Credit Agreement (including, without limitation, the direct or indirect use
of the proceeds of the Term Loans) will violate or result in a violation of the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, or regulations issued pursuant thereto, or Regulation T, U or X.


(b)           The Borrower is not (i) an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended,
and is not controlled by such a company, or (ii) a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary” of a “holding company”, within the meaning of the
Public Utility Holding Company Act of 1935, as amended.


(c)           The use of the proceeds of the Term Loans hereunder will not
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.  Without limiting the foregoing, none of the Credit Parties is
or will (i) become a person whose property or interest in property are blocked
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (ii) to the best of
its knowledge, engage in any dealings or transactions relating to any property
or interests in property blocked pursuant to Executive Order 13224.

 
34

--------------------------------------------------------------------------------

 
 
3.9           Subsidiaries.
 
(a)            Schedule 3.9 is (except as noted therein) a complete and correct
list as of the date hereof of the Borrower’s Subsidiaries, showing, as to each
Subsidiary, the correct name thereof, the jurisdiction of its organization, and
the percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Borrower and each other Subsidiary.
 
(b)           All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 3.9 as being owned by the
Borrower and its Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Borrower or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 3.9).
 
(c)    Each Subsidiary identified in Schedule 3.9 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization (if such jurisdiction provides for such
a concept), and is duly qualified as a foreign corporation or other legal entity
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.


3.10          Use of Proceeds.


The Extensions of Credit will be used solely (a) to refinance certain existing
Indebtedness and to pay fees and expenses in connection herewith and therewith
and (b) to provide for the working capital and general corporate requirements of
the Borrower, including Permitted Acquisitions and dividends and stock
repurchases permitted hereunder.


3.11          Contractual Obligations; Compliance with Laws; No Conflicts.


The execution, delivery and performance by the Borrower and the other Credit
Parties, as applicable, of this Credit Agreement and the other Credit Documents
will not (a) result in the creation of any Lien in respect of any property of
the Borrower or any Subsidiary under any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or by-laws, or any
other Material agreement or instrument to which the Borrower or any Subsidiary
is bound or by which the Borrower or any Subsidiary or any of their respective
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Borrower or any Subsidiary, (c) violate any Requirement of Law applicable to the
Borrower or any of its Subsidiaries (except those as to which waivers or
consents have been obtained) or (d) conflict with, result in a breach of or
constitute a default under (i) the articles of incorporation, bylaws or other
organizational documents of such Person, (ii) any Material indenture, agreement
or other instrument to which such Person is a party or by which any of its
properties may be bound or (iii) any approval of any Governmental Authority
relating to such Person.

 
35

--------------------------------------------------------------------------------

 
 
3.12         Accuracy and Completeness of Information.


All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of the Borrower or any Credit Party in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Credit Agreement or any other Credit Document, or any transaction contemplated
hereby or thereby, is or will be true and accurate in all material respects as
of the date stated therein and not incomplete by omitting to state any material
fact necessary to make such information not misleading provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.  There is no fact now known to the Borrower or any
Credit Party which has, or would reasonably be expected to have, a Material
Adverse Effect which fact has not been set forth herein, in the financial
statements of the Borrower furnished to the Administrative Agent and/or the
Lenders, or in any certificate, opinion or other written statement made or
furnished by the Borrower or any Credit Party to the Administrative Agent and/or
the Lenders.


3.13          Environmental Matters.


(a)           Except where such violation or liability would not reasonably be
expected to have a Material Adverse Effect, the facilities and properties owned,
leased or operated by any of the Credit Parties and their Subsidiaries (the
“Properties”) do not contain any Materials of Environmental Concern in amounts
or concentrations which (i) constitute a violation of, or (ii) have resulted in
liability under, any Environmental Law.


(b)           Except where such violation would not reasonably be expected to
have a Material Adverse Effect, (i) the Properties and all operations of the
Credit Parties and their Subsidiaries at the Properties are in compliance, and
have in the last five years been in compliance, in all material respects with
all applicable Environmental Laws, and (ii) there is no contamination at or
under the Properties or violation of any Environmental Law with respect to the
Properties or the business operated by any of the Credit Parties (the
“Business”).


(c)           Neither the Borrower nor any of its Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the Business which
would reasonably be expected to have a Material Adverse Effect, nor does the
Borrower nor any of its Subsidiaries have knowledge of any such threatened
notice.

 
36

--------------------------------------------------------------------------------

 
 
(d)           Except where such violation or liability would not reasonably be
expected to have a Material Adverse Effect, (i) Materials of Environmental
Concern have not been transported or disposed of from the Properties in
violation of, or in a manner or to a location which has given rise to liability
under any Environmental Law, and (ii) Materials of Environmental Concern have
not been generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that has given rise to liability
under, any applicable Environmental Law.


(e)           Except where such proceeding or action would not reasonably be
expected to have a Material Adverse Effect, (i) no judicial proceeding or
governmental or administrative action is pending or, to the knowledge of any
Credit Party, threatened, under any Environmental Law to which any of the Credit
Parties is or will be named as a party with respect to the Properties or the
Business, and (ii) there are no consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial directives outstanding under any Environmental Law with respect to the
Properties or the Business.


(f)           Except where such violation or liability would not reasonably be
expected to have a Material Adverse Effect, there has been no release or threat
of release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any of the Credit Parties in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner requiring remediation under
Environmental Laws.


3.14          No Burdensome Restrictions.


None of the Borrower or any of its Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.


3.15          Title to Property.


The Borrower and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 3.1 and Section 5.1 or
purported to have been acquired by the Borrower or any Subsidiary after said
date (except as sold or otherwise disposed of in the ordinary course of business
or as otherwise permitted hereunder), in each case free and clear of Liens
prohibited by this Credit Agreement, except for those defects in title and Liens
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.


3.16          Insurance.


The present insurance coverage of the Borrower and its Subsidiaries is outlined
as to carrier, policy number, expiration date, type and amount on Schedule 3.16
and such insurance coverage complies with the requirements set forth in Section
5.5.

 
37

--------------------------------------------------------------------------------

 
 
3.17          Licenses and Permits.


The Borrower and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, required for the continued conduct of their
business, that are Material, without known conflict with the rights of others,
except for those conflicts or failures to own or possess that, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.


3.18         Anti-Terrorism Laws.


Neither the making of the Term Loans hereunder nor the Borrower’s use of the
proceeds thereof will violate the Patriot Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, or is in violation of
any Federal statute or Presidential Executive Order, including without
limitation Executive Order 13224 66 Fed. Reg. 49079 (September 25, 2001)
(Blocking Property and Prohibiting Transactions with Persons who Commit,
Threaten to Commit or Support Terrorism) (collectively, “Anti-Terrorism Laws”).


3.19          Labor Matters.


There are no collective bargaining agreements covering the employees of the
Credit Parties as of the Closing Date, other than as set forth in Schedule 3.19
hereto, and none of the Credit Parties has suffered any material strikes,
walkouts, work stoppages or other material labor difficulty within the five
years prior to the date hereof, other than as set forth in Schedule 3.19 hereto.


3.20          Compliance with OFAC Rules and Regulations.


(a)       None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.


(b)       None of the Credit Parties or their Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has a more
than 10% of its assets located in Sanctioned Entities, or (iii) derives more
than 10% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities.  The proceeds of any Term Loan will
not be used and have not been used to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

 
38

--------------------------------------------------------------------------------

 
 
Section 3.21      Compliance with FCPA.


Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto.  No part of the proceeds of the Term Loans will be used to
make a payment (a) in order to assist in obtaining or retaining business for or
with, or directing business to, any foreign official, foreign political party,
party official or candidate for foreign political office, (b) to a foreign
official, foreign political party or party official or any candidate for foreign
political office, and (c) with the intent to induce the recipient to misuse his
or her official position to direct business wrongfully to such Credit Party or
its Subsidiary or to any other Person, in violation of the Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd-1, et seq.




SECTION 4
CONDITIONS


4.1           Conditions to Closing.


This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Term Loans is subject to, the satisfaction of the
following conditions precedent:


(a)           Execution of Credit Agreement and Credit Documents.  Receipt by
the Administrative Agent of (i) multiple counterparts of this Credit Agreement
and (ii) for the account of each Lender that requests a Term Loan Note, in each
case executed by a duly authorized officer of each party thereto and in each
case conforming to the requirements of this Credit Agreement.


(b)           Legal Opinion.  Receipt by the Administrative Agent of a legal
opinion of counsel to the Credit Parties relating to this Credit Agreement and
the other Credit Documents and the transactions contemplated herein and therein,
in form and substance reasonably acceptable to the Administrative Agent.


(c)           [Reserved.]


(d)           Corporate Documents. Receipt by the Administrative Agent of the
following (or their equivalent), each (other than with respect to clause (iv))
certified by the secretary or assistant secretary of the Borrower as of the
Closing Date to be true and correct and in force and effect pursuant to a
certificate substantially in the form attached hereto as Schedule 4.1(d):


(i)        Articles of Incorporation.  Copies of the articles of incorporation
or charter documents of the Credit Parties certified to be true and complete as
of a recent date by the appropriate Governmental Authority of the state of its
organization.


(ii)       Resolutions.  Copies of resolutions of the board of directors or
comparable managing body of the Credit Parties approving and adopting the
respective Credit Documents, the transactions contemplated therein and
authorizing execution and delivery thereof.

 
39

--------------------------------------------------------------------------------

 
 
(iii)      Bylaws.  Copies of the bylaws, operating agreement or partnership
agreement of the Credit Parties certified by a secretary or assistant secretary
as of the Closing Date to be true and correct and in force and effect as of such
date.


(iv)      Good Standing.  Copies, where applicable, of certificates of good
standing, existence or its equivalent of each of the Credit Parties certified as
of a recent date by the appropriate Governmental Authorities of the State of
organization.


(e)           Officer’s Certificate.  Receipt by the Administrative Agent of a
certificate, in form and substance reasonably satisfactory to it, of a
Responsible Officer certifying that immediately after giving effect to this
Credit Agreement (including the initial Extensions of Credit hereunder), the
other Credit Documents, and all the transactions contemplated therein or thereby
to occur on such date, (i) no Default or Event of Default exists and (ii) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects.


(f)           Account Designation Letter.  Receipt by the Administrative Agent
of an executed counterpart of the Account Designation Letter.


(g)           Financial Information.  Receipt by the Administrative Agent of (i)
three-year financial and operational projections for the Borrower and its
Subsidiaries together with a reasonably detailed explanation of all management
assumptions contained therein, which projections shall be in form and substance
satisfactory to the Administrative Agent and the Lenders, (ii) the final audited
financial statements of the Borrower for the twelve month period ending December
29, 2007 and (iii) the unaudited quarterly financial statements of the Borrower
for the quarter ending March 29, 2008.


(h)           Capital Structure/Other Documentation. Receipt by the
Administrative Agent of any information requested by it relating to the
corporate and capital structure of the Borrower and its Subsidiaries.


(i)           Flow of Funds.  Receipt by the Administrative Agent of a sources
and uses table and payment instructions with respect to each wire transfer to be
made by the Administrative Agent on behalf of the Lenders or the Borrower on the
Closing Date setting forth the amount of such transfer, the purpose of such
transfer, the name and number of the account to which such transfer is to be
made, the name and ABA number of the bank or other financial institution where
such account is located and the name and telephone number of an individual that
can be contacted to confirm receipt of such transfer.


(j)           Repayment of Existing Indebtedness.  All existing Indebtedness for
borrowed money of the Borrower and its Subsidiaries (excluding Indebtedness not
prohibited under Section 6.1) shall have been repaid in full and terminated and
the Administrative Agent shall have received such evidence of such repayment and
termination as the Administrative Agent may reasonably require.

 
40

--------------------------------------------------------------------------------

 
 
(k)           Consents.  The Administrative Agent shall have received evidence
that all necessary governmental, corporate, shareholder and third party consents
and approvals, if any, in connection with the financings and other transactions
contemplated hereby have been received and no condition exists which would
reasonably be likely to restrain, prevent or impose any material adverse
conditions on the transactions contemplated hereby.


(l)             No Material Adverse Change.  No material adverse change shall
have occurred since December 29, 2007 in the business, assets, liabilities, or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole.


(m)           Litigation. There shall not exist any pending or, to the knowledge
of the Borrower, threatened litigation, investigation, bankruptcy or insolvency,
injunction, order or claim affecting or relating to any Credit Party or any of
its Subsidiaries, this Agreement and the other Credit Documents that has not
been settled, dismissed, vacated, discharged or terminated prior to the Closing
Date which would reasonably be expected to have a Material Adverse Effect.


(n)           Fees.  Receipt by the Administrative Agent and the Lenders of all
fees, if any, then owing pursuant to the Engagement Letter, Section 2.5 or
pursuant to any other Credit Document.


(o)           Patriot Act Certificate.  The Administrative Agent shall have
received a certificate satisfactory thereto, for benefit of itself and the
Lenders, provided by the Borrower that sets forth information required by the
Patriot Act including, without limitation, the identity of the Borrower, the
name and address of the Borrower and other information that will allow the
Administrative Agent or any Lender, as applicable, to identify the Borrower in
accordance with the Patriot Act.


(p)           Additional Matters.  All other documents and legal matters in
connection with the transactions contemplated by this Credit Agreement shall be
reasonably satisfactory in form and substance to the Administrative Agents and
the Required Lenders.


SECTION 5
AFFIRMATIVE COVENANTS


The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until no Term Loans remain outstanding
and all amounts owing hereunder or under any other Credit Document or in
connection herewith or therewith have been paid in full, the Credit Parties
shall, and shall cause each Subsidiary to:


5.1            Financial Statements.


Furnish, or cause to be furnished, to the Administrative Agent and the Lenders:

 
41

--------------------------------------------------------------------------------

 
 
(a)           as soon as available, but in any event within 120 days after the
end of each fiscal year of the Borrower (or, if earlier, within five (5)
Business Days after such date as the Borrower is required to file its annual
report on Form 10-K for such fiscal year with the Securities and Exchange
Commission), a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and


(b)           as soon as available, but in any event within 60 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower  (or, if earlier, within five (5) Business Days after such date as the
Borrower is required to file its quarterly report on Form 10-Q for such fiscal
quarter with the Securities and Exchange Commission), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.


As to any information contained in materials furnished pursuant to
Section 5.2(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified
therein.  All such financial statements shall be complete and correct in all
material respects (subject, in the case of interim statements, to normal
recurring year-end audit adjustments) and shall be prepared in reasonable detail
and in accordance with GAAP applied consistently throughout the periods
reflected therein and further accompanied by a description of, and an estimation
of the effect on the financial statements on account of, any change in the
application of accounting principles as provided in Section 1.3.


5.2            Certificates; Other Information.


Furnish, or cause to be furnished, to the Administrative Agent for distribution
to the Lenders:


(a)           Accountant’s Certificate and Reports.  Concurrently with the
delivery of the financial statements referred to in Section 5.1(a) above, a
certificate of the independent certified public accountants reporting on such
financial statements stating that in making the examination necessary therefor
no knowledge was obtained of any breach of Section 5.9, except as specified in
such certificate.

 
42

--------------------------------------------------------------------------------

 
 
(b)           Officer’s Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, a
certificate of a Responsible Officer stating that, to the best of such
Responsible Officer’s knowledge and belief, (i) the financial statements fairly
present in all material respects the financial condition of the parties covered
by such financial statements, (ii) during such period each Credit Party has
observed or performed its covenants and other agreements hereunder and under the
other Credit Documents, and satisfied the conditions contained in this Credit
Agreement to be observed, performed or satisfied by it (except to the extent
waived in accordance with the provisions hereof), (iii) such Responsible Officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate and (iv) solely in connection with the delivery of the
financial statements referred to in Section 5.1(a), there has been no
development or event during the fiscal year covered thereby which has had or
would reasonably be expected to have a Material Adverse Effect.  Such
certificate shall include the calculations required to indicate compliance with
Section 5.9 as of the last day of the period covered by such financial
statements and shall contain a complete and correct list of the Borrower’s
Subsidiaries, showing, as to each Subsidiary, the correct name thereof, the
jurisdiction of its organization, and the percentage of shares of each class of
its capital stock or similar equity interests outstanding owned by the Borrower
and each other Subsidiary, or a statement there has been no change in such
information since delivery of the certificate last delivered pursuant to this
Section 5.2(b).  A form of Officer’s Certificate is attached as Schedule 5.2(b).


(c)           Other Information.  Promptly, such additional financial and other
information as the Administrative Agent, at the request of any Lender, may from
time to time reasonably request.


(d)           Public Information.  Promptly after the same are sent, copies of
all reports (other than those otherwise provided pursuant to Section 5.1) and
other financial information which any Credit Party sends to its public
stockholders, and promptly after the same are filed, copies of all financial
statements and non-confidential reports which any Credit Party may make to, or
file with, the Securities and Exchange Commission or any successor or analogous
United States Governmental Authority.


(e)           Permitted Acquisition Information.  Not less than five (5)
Business Days prior to the consummation of any Permitted Acquisition with a
purchase price in excess of $50,000,000, a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, executed by a Responsible
Officer of the Borrower (A) certifying that (1) such Permitted Acquisition
complies with the requirements of this Credit Agreement and (2) after giving
effect to such Permitted Acquisition and any borrowings in connection therewith,
the Borrower believes in good faith that it will have sufficient availability
under the Existing Facilities to meet its ongoing working capital requirements
and (B) demonstrating compliance with clauses (b), (d) and (e)(i) of the
definition of the Permitted Acquisition.

 
43

--------------------------------------------------------------------------------

 
 
Documents required to be delivered pursuant to Section 5.1(a) or (b) or Section
5.2(d) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at its website; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.


5.3            Notices.


Give notice to the Administrative Agent (which shall promptly transmit such
notice to each Lender) of:


(a)           Defaults.  Promptly (but in any event within two (2) Business
Days), after any Credit Party knows thereof, the occurrence of any Default or
Event of Default.


(b)           Legal Proceedings.  Promptly, any litigation, or any investigation
or proceeding (including without limitation, any environmental or Governmental
Authority proceeding) known to any Credit Party, relating to the Borrower or any
of its Subsidiaries which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect.


(c)           ERISA.  Promptly, on any Credit Party gaining knowledge of (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan,
(ii) a failure by any Credit Party or any ERISA Affiliate to make any required
contribution to a Single Employer Plan required to meet the minimum funding
standard set forth in ERISA and the Code with respect thereto, (iii) the
creation of any Lien on the assets of any Credit Party or any ERISA Affiliate in
favor of the PBGC (other than a Permitted Lien) or a Plan, or (iv) with respect
to any Multiemployer Plan, the assessment of any withdrawal liability against
any Credit Party or any ERISA Affiliate, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan; and in each case in clauses (i) and (iv)
above, such event or condition would reasonably be expected to have a Material
Adverse Effect.


(d)           Other.  Promptly, any other development or event which a
Responsible Officer gains knowledge of which would reasonably be expected to
have a Material Adverse Effect.


Each notice pursuant to this Section 5.3 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.

 
44

--------------------------------------------------------------------------------

 
 
5.4            Maintenance of Existence; Compliance with Laws; Contractual
Obligations.
 
(a)    Subject to Section 6.4, each Credit Party will at all times preserve and
keep in full force and effect its and the corporate existence of each of its
Subsidiaries (unless merged into the Borrower or a Subsidiary) and all rights
and franchises of itself and its Subsidiaries unless, in the good faith judgment
of the Borrower, the termination of or failure to preserve and keep in full
force and effect such corporate existence, right or franchise would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(b)           Comply with all Requirements of Law, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, Environmental Laws and ERISA-related Requirements of Law, and obtain
and maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.


(c)           Fully perform and satisfy all of its obligations under all of its
contractual obligations except to the extent that failure to perform and satisfy
such obligations would not reasonably be expected, in the aggregate, to have a
Material Adverse Effect.


5.5            Maintenance of Property; Insurance.


(a)           Maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section 5.5 shall not
prevent the Borrower or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable or
acceptable in the conduct of its business and the Borrower has concluded that
such discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


(b)           Maintain, with financially sound and reputable insurers, insurance
with respect to their respective properties and businesses against such
casualties and contingencies, of such types, on such terms and in such amounts
(including deductibles, co-insurance and self-insurance, if adequate reserves
are maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated; and furnish to the Administrative Agent, upon written request, full
information as to the insurance carried.


5.6            Inspection of Property; Books and Records; Discussions.


Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any such Lender
to visit and inspect any of its properties and examine and make abstracts
(including photocopies) from any of its books and records at any reasonable
time, and to discuss the business, operations, properties and financial and
other condition of the Credit Parties and their Subsidiaries with officers and
employees of the Credit Parties and their Subsidiaries and with their
independent certified public accountants.  The cost of the inspection referred
to in the preceding sentence shall be for the account of the Lenders unless an
Event of Default has occurred and is continuing, in which case the cost of such
inspection shall be for the account of the Borrower.

 
45

--------------------------------------------------------------------------------

 
 
5.7            Use of Proceeds.


Use the Term Loans solely for the purposes provided in Section 3.10.


5.8            Additional Guarantors.


Where Domestic Subsidiaries of the Borrower that are not Credit Parties
hereunder (the “Non-Guarantor Subsidiaries”) shall at any time constitute more
than either


(a)           twenty five percent (25%), in the aggregate, of Consolidated
Assets, or


(b)           twenty five percent (25%), in the aggregate, of Consolidated Net
Income,


(collectively, the “Threshold Requirement”), the Borrower shall promptly so
notify the Administrative Agent and shall cause one or more Domestic
Subsidiaries to become a “Guarantor” hereunder within thirty (30) days after
such notice by (a) executing a Joinder Agreement and (b) delivering such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Person and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Administrative Agent such that immediately after the joinder of such
Domestic Subsidiaries as Guarantors hereunder, the remaining Non-Guarantor
Subsidiaries shall not, either individually or as a group, exceed the Threshold
Requirement.


For purposes of determining compliance with this Section 5.8, the Threshold
Requirement shall be tested (i) at the end of each fiscal quarter of the
Borrower and (ii) at the time any Permitted Acquisition with a purchase price of
$50,000,000 is consummated.


In addition to the foregoing requirements of this Section 5.8, the Borrower
shall cause any Domestic Subsidiary that guarantees the obligations of the
Borrower under the Senior Notes (and which is not a Guarantor) to promptly
become a “Guarantor” hereunder by executing and delivering to the Administrative
Agent a Joinder Agreement and such other documentation as contemplated above;
provided that the Administrative Agent shall, at the Borrower's request and
without the need for any action by or approval of any Lender, release such
Domestic Subsidiary from its obligations as a Guarantor and such Domestic
Subsidiary shall cease to be a “Guarantor” so long as such Domestic Subsidiary
is not otherwise required to be a Guarantor pursuant to the requirements of this
Section 5.8 above and substantially concurrently with such release such Domestic
Subsidiary is released from its guaranty obligations under the Note Purchase
Agreement.

 
46

--------------------------------------------------------------------------------

 
 
5.9           Financial Covenants.


(a)           Leverage Ratio.  On a consolidated basis, maintain a Leverage
Ratio as of the end of each fiscal quarter of the Borrower of less than or equal
to 3.00 to 1.0.


(b)           Interest Coverage Ratio.  On a consolidated basis, maintain an
Interest Coverage Ratio as of the end of each fiscal quarter of the Borrower of
greater than or equal to 4.00 to 1.0.


5.10          Payment of Obligations.


File all income tax or similar tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
payable by any of them, to the extent such taxes and assessments have become due
and payable and before they have become delinquent, provided that neither the
Borrower nor any Subsidiary need pay any such tax or assessment if (a) the
amount, applicability or validity thereof is contested by the Borrower or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Borrower or a Subsidiary has established adequate reserves therefore in
accordance with GAAP on the books of the Borrower or such Subsidiary or (b) the
nonpayment of all such taxes and assessments in the aggregate would not
reasonably be expected to have a Material Adverse Effect.


5.11          Environmental Laws.


(a)           Except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (i) comply in all
material respects with and take commercially reasonable steps to ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws and (ii) obtain and comply in all material
respects with and maintain, and take commercially reasonable steps to ensure
that all tenants and subtenants obtain and comply in all material respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws;


(b)           Except to the extent that the failure to do so would not
reasonably be expected to have a  Material Adverse Effect, (i) conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other actions required under Environmental Laws and (ii) promptly
comply in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws; and


(c)           Defend, indemnify and hold harmless the Administrative Agent and
the Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any of its
Subsidiaries or their Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor.  The agreements in this paragraph
shall survive repayment of the Notes and all other amounts payable hereunder.

 
47

--------------------------------------------------------------------------------

 
 
SECTION 6
NEGATIVE COVENANTS


The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until no Term Loans remain outstanding
and all amounts owing hereunder or under any other Credit Document or in
connection herewith or therewith have been paid in full, the Credit Parties
shall not and shall not permit any Subsidiary to with respect to Sections 6.2
through 6.10 and the Subsidiaries shall not with respect to Sections 6.1 and
6.11:


6.1            Indebtedness.


At any time, create, incur, assume or suffer to exist any Indebtedness, except:


(a)           Indebtedness represented by the Credit Party Obligations;


(b)           Indebtedness of any Subsidiary owing to the Borrower or any other
Subsidiary;


(c)           Indebtedness existing as of the Closing Date and set forth on
Schedule 6.1;


(d)           Indebtedness of the Subsidiaries incurred after the Closing Date
consisting of Capital Leases or Indebtedness incurred to provide all or a
portion of the purchase price or cost of construction of an asset; provided that
(i) such Indebtedness when incurred shall not exceed the purchase price or cost
of construction of such asset and (ii) no such Indebtedness shall be refinanced
for a principal amount in excess of the principal balance outstanding thereon at
the time of such refinancing;


(e)           Indebtedness and obligations owing under Hedging Agreements
entered into in order to manage existing or anticipated interest rate or
exchange rate risks and not for speculative purposes;


(f)           Guaranty Obligations in respect of Indebtedness of a Credit Party
to the extent the incurrence or existence of such Indebtedness is not prohibited
by this Section 6.1;


(g)           Indebtedness of any Person (i) that is existing at the time such
Person is acquired by, or merged or consolidated with or into, the Borrower or a
Subsidiary of the Borrower, and (ii) that is not created in contemplation of
such event;

 
48

--------------------------------------------------------------------------------

 
 
(h)           Indebtedness arising from (i) the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, or (ii) the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business;


(i)           any refunding or refinancing of any Indebtedness referred to in
this Section 6.1, provided that any such refunding or refinancing does not
increase the principal amount thereof; and


(j)           other Indebtedness of the Subsidiaries in an aggregate amount not
to exceed $75,000,000.


6.2       Liens.


Contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.


6.3       Nature of Business.


Engage in any Material line of business substantially different from those lines
of business conducted by the Credit Parties and the Subsidiaries on the date
hereof or any business substantially related or incidental thereto.


6.4      Mergers, Sale of Assets and Indebtedness of Subsidiaries


(a)           Dissolve, liquidate or wind up its affairs, sell, transfer, lease
or otherwise dispose of its property or assets or agree to do so at a future
time; provided that the following, without duplication, shall be expressly
permitted (including under Section 5.4):


(i)        the sale, transfer, lease or other disposition of inventory and
materials in the ordinary course of business;


(ii)       the sale by Paoli Inc., an Iowa corporation, of its accounts
receivable in connection with a securitization of such accounts;


(iii)      the sale, transfer or other disposition of cash and Cash Equivalents;


(iv)      (A) the disposition of property or assets as a direct result of a
Recovery Event or (B) the sale, lease, transfer or other disposition of
machinery, parts and equipment no longer used or useful in the conduct of the
business of the Borrower or any of its Subsidiaries;

 
49

--------------------------------------------------------------------------------

 
 
(v)      the sale, lease or transfer of property or assets between and among the
Borrower and its Subsidiaries; and


(vi)      the sale, lease or transfer of property or assets not to exceed 15% of
Consolidated Net Tangible Assets (determined at the time of such sale, lease or
transfer) in the aggregate in any fiscal year; or


(b)           (i) purchase, lease or otherwise acquire (in a single transaction
or a series of related transactions) substantially all of the property or assets
of any Person (other than in connection with investments or acquisitions
permitted pursuant to Section 6.5) or (ii) enter into any transaction of merger
or consolidation, except for (A) investments or acquisitions permitted pursuant
to Section 6.5, and (B) the merger or consolidation of the Borrower and any of
its Subsidiaries or by and between any of the Subsidiaries; provided that if the
Borrower is a party thereto, the Borrower will be the surviving corporation.


6.5            Advances, Investments and Loans.


At any time make or permit to remain outstanding any loan or advance to, or
guarantee, endorse or otherwise be or become contingently liable, directly or
indirectly, in connection with the obligations, stock or dividends of, or own,
purchase or acquire any stock, obligations or Securities of, or any other
interest in, or make any capital contribution to (collectively, “Investments”),
any Person, except that (each of the following, collectively, “Permitted
Investments”):


(a)           the Borrower may make or permit to remain outstanding Investments
to or in any Subsidiary and any Subsidiary may make or permit to remain
outstanding Investments to or in the Borrower or any other Subsidiary;


(b)           the Borrower and any Subsidiary may make Permitted Acquisitions;


(c)           the Borrower and its Subsidiaries may own, purchase or acquire
cash and Cash Equivalents;


(d)           the Borrower and its Subsidiaries may make loans and advances to
employees (other than any officer or director) of the Borrower or its
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding;


(e)           the Borrower and its Subsidiaries may make loans to and enter into
Guaranty Obligations for the account of distributors in the ordinary course of
business in an amount as to each distributor not in excess of the greater of
purchases for the preceding three months or projected three months of purchases;


(f)           the Borrower and any Subsidiary may make Investments in an
aggregate amount at any time not to exceed $50,000,000 in any evidence of
Indebtedness the interest on which is exempt from federal income taxation under
the Code, of issuers with long-term debt ratings, at any date of determination,
P-2 (or the equivalent thereof) or better by Moody's, or A-2 (or the equivalent
thereof) or better by S&P and/or auction rate preferred stock issued by a
corporation or association organized and existing under the laws of any State of
the U.S. or the District of Columbia, with a long-term debt rating, at any date
of determination, of P-2 (or the equivalent thereof) or better by Moody's, or
A-2 (or the equivalent thereof) or better by S&P;
 
 
50

--------------------------------------------------------------------------------

 
 
(g)           Pearl City Insurance Company, a Vermont corporation, may make
Investments in an aggregate amount not to exceed $50,000,000 at any one time
outstanding so long as such Investments are in accordance with the investment
policy of Pearl City Insurance Company as in effect at the time of such
Investment;
 
(h)           Investments permitted under Section 6.4;
 
(i)             guarantees permitted by Section 6.1(f); and


(j)            the Borrower and Subsidiaries may make or permit to remain
outstanding any Investment in any other Person, which is not otherwise included
in the foregoing clauses (a) through (i), inclusive, provided that the aggregate
of such Investments shall not, at any time, exceed 15% of Consolidated Net
Tangible Assets determined at such time.


Investments shall be valued at cost, less any return of capital thereon.


6.6            Transactions with Affiliates.
 
Enter into directly or indirectly any Material transaction or Material group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Borrower or another Subsidiary or an employee stock
ownership plan for the benefit of employees of the Borrower or any Subsidiary),
except pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate or, if such transaction
is not one which by its nature could be obtained from any such Person, is on
fair and reasonable terms.


6.7            Fiscal Year; Organizational Documents.


Neither change its fiscal year nor amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational document) or
bylaws (or other similar document) in any manner materially adverse to the
interests of the Lenders without the prior written consent of the Administrative
Agent.


6.8            Limitation on Restricted Actions.


Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (a)
pay dividends or make any other distributions to the Borrower on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (b) pay any Indebtedness or other obligation owed to the Borrower,
(c) make loans or advances to the Borrower, (d) sell, lease or transfer any of
its properties or assets to the Borrower, or (e) act as a guarantor of the
Borrower pursuant to the Credit Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (a) through (d) above) for (i) such encumbrances
or restrictions existing under or by reason of (A) this Credit Agreement and the
other Credit Documents, (B) applicable law, (C) any Permitted Lien or any
document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien), (D) any agreement relating to any Indebtedness issued by a
Subsidiary on or prior to the date on which such Subsidiary became a Subsidiary
or was acquired by the Borrower (other than Indebtedness issued as consideration
in, or to provide all or any portion of the funds utilized to consummate, the
transaction or series of related transactions in contemplation of or pursuant to
which such Person became a Subsidiary or was acquired by the Borrower) and
outstanding on such date, and (E) customary non-assignment provisions in leases
governing leasehold interests to the extent such provisions restrict the
transfer of the lease, (ii) any requirement that a non-wholly-owned Subsidiary
make Restricted Payments to all owners of its equity interests, including owners
other than the Borrower or other Subsidiaries, in accordance with their
respective equity interests, and (iii) a requirement that a Subsidiary give the
holders of any Indebtedness of such Subsidiary not more than thirty days prior
written notice of its intention to pay a dividend to its stockholders, and
except (in respect of the matters referred to in clause (e) above) for
restrictions in the Note Purchase Agreement, provided that the Note Purchase
Agreement does not so restrict any Subsidiary that has guaranteed the Borrower’s
obligations under the Senior Notes.

 
51

--------------------------------------------------------------------------------

 
 
6.9            Restricted Payments.


Directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Capital Stock of such Person, (b) to make dividends or other
distributions payable to the Borrower or other Subsidiaries and (c) the Borrower
may make other Restricted Payments so long as, after giving effect thereto on a
Pro Forma Basis, no Default or Event of Default shall exist.


6.10          Sale Leasebacks.


Directly or indirectly, become or remain liable for amounts outstanding in
excess of $50,000,000 at any time outstanding as lessee or as guarantor or other
surety with respect to any lease, whether an operating lease or a Capital Lease,
of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which the Borrower has sold or transferred or is to sell
or transfer or (b) which the Borrower intends to use for substantially the same
purpose as any other property which has been sold or is to be sold or
transferred by the Borrower in connection with such lease.


6.11          No Further Negative Pledges.


Enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, in favor of the Administrative
Agent (for the benefit of the Lenders) to secure the Credit Party Obligations
(provided that any restriction (a) on the amount of Indebtedness under this
Credit Agreement and the other Credit Documents that can be secured shall not be
deemed a restriction prohibited by this Section 6.11 so long as the permitted
amount of secured Indebtedness is equal to or greater than the Term Loan
hereunder and (b) in the Note Purchase Agreement or the Existing Facilities
shall not be deemed a restriction prohibited by this Section 6.11 if such Liens
in favor of the Administrative Agent shall be permitted thereunder on the
condition that the Senior Notes or the Credit Party Obligations (as defined in
the Existing Facilities), as applicable, be equally and ratably secured with the
Credit Party Obligations secured thereby pursuant to an agreement reasonably
satisfactory to the Required Holders (as defined in the Note Purchase Agreement)
or the Required Lenders (as defined in the Existing Facilities), as applicable.

 
52

--------------------------------------------------------------------------------

 
 
SECTION 7
EVENTS OF DEFAULT


7.1            Events of Default.


An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):


(a)           The Borrower shall fail to pay any principal on the Term Loan when
due in accordance with the terms hereof or the Borrower shall fail to pay any
interest on the Term Loan or any Fee or other amount payable hereunder when due
in accordance with the terms hereof and such failure shall continue unremedied
for three (3) Business Days (or any Guarantor shall fail to pay on the Guaranty
in respect of any of the foregoing or in respect of any other Guaranty
Obligations thereunder within the aforesaid period of time); or


(b)           Any representation or warranty made or deemed made herein or in
any of the other Credit Documents or which is contained in any certificate,
document or financial or other statement furnished at any time under or in
connection with this Credit Agreement shall prove to have been incorrect, false
or misleading in any material respect on or as of the date made or deemed made;
or


(c)           (i) Any Credit Party shall fail to perform, comply with or observe
any term, covenant or agreement applicable to it contained in Sections 5.3(a),
5.4(a) or 5.9 or in Section 6; or (ii) any Credit Party shall fail to perform,
comply with or observe any covenant or agreement contained in Section 5.1 and
such failure shall continue unremedied for a period of five (5) Business Days;
or (iii) any Credit Party shall fail to comply with any other covenant contained
in this Credit Agreement or the other Credit Documents (other than as described
in Sections 7.1(a), 7.1(b), 7.1(c)(i) or 7.1(c)(ii) above), and in the event
such breach or failure to comply is capable of cure, is not cured within thirty
(30) days of its occurrence; or


(d)           Any Credit Party or any of its Subsidiaries shall (i) default in
any payment of principal of or interest on any Indebtedness (other than the
Notes) in a principal amount outstanding of at least $30,000,000 in the
aggregate for the Credit Parties and their Subsidiaries beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any Indebtedness in a principal amount
outstanding of at least $30,000,000 in the aggregate for the Credit Parties or
their Subsidiaries or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated
maturity; or

 
53

--------------------------------------------------------------------------------

 
 
(e)           (i) Any Credit Party or any of its Significant Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or any Credit Party or any of its Significant Subsidiaries shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Credit Party or any of its Significant Subsidiaries any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of 60 consecutive days; or (iii) there shall be commenced against any Credit
Party or any of its Significant Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Credit Party or any of its Significant Subsidiaries shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clauses (i), (ii), or (iii) above;
or (v) any Credit Party or any of its Significant Subsidiaries shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due (for purposes hereof, “Significant Subsidiary” means at
any time, a Subsidiary of the Borrower that accounts for more than (i) 15% of
Consolidated Assets or (ii) 15% of Consolidated Net Income); or


(f)           One or more judgments or decrees shall be entered against any
Credit Party or any of its Subsidiaries involving in the aggregate a liability
(to the extent not paid when due or covered by insurance) of $30,000,000 or more
and all such judgments or decrees shall not have been paid and satisfied,
vacated, discharged, stayed or bonded pending appeal within 45 days from the
entry thereof; or


(g)           (i) Any Person shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan (other than a Permitted Lien)
shall arise on the assets of any Credit Party or any ERISA Affiliate, (iii) a
Reportable Event shall occur with respect to, or proceedings under Title IV of
ERISA shall commence to have a trustee appointed, or a trustee shall be
appointed under Title IV of ERISA, to administer or to terminate, any Single
Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, or (v) any Credit Party or any ERISA Affiliate shall incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of,
any Multiemployer Plan; and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to have a Material Adverse Effect; or

 
54

--------------------------------------------------------------------------------

 
 
(h)           There shall occur a Change of Control; or


(i)            The Guaranty or any provision thereof shall cease to be in full
force and effect or any Guarantor or any Person acting by or on behalf of any
Guarantor shall deny or disaffirm any Guarantor’s obligations under the
Guaranty; or


(j)            The Credit Agreement or any Note shall fail to be in full force
and effect or to give the Administrative Agent and/or the Lenders the rights,
powers and privileges purported to be created thereby, or any Credit Party or
any Person acting by or on behalf of any Credit Party shall deny or disaffirm
any Credit Party Obligation.


7.2            Acceleration; Remedies.


Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or upon the request and direction of the Required
Lenders shall, by written notice to the Borrower take any of the following
actions (including any combination of such actions):


(a)      Acceleration.  Declare the unpaid principal of and any accrued interest
in respect of the Term Loan and any and all other indebtedness or obligations
(including, without limitation, Fees) of any and every kind owing by any Credit
Party to the Administrative Agent and/or any of the Lenders hereunder to be due,
whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party.


(b)      Enforcement of Rights.  Exercise any and all rights and remedies
created and existing under the Credit Documents, whether at law or in equity.


(c)       Rights Under Applicable Law.  Exercise any and all rights and remedies
available to the Administrative Agent or the Lenders under applicable law.


Notwithstanding the foregoing, if an Event of Default specified in Section
7.1(e) shall occur, then all Term Loans, all accrued interest in respect
thereof, all accrued and unpaid Fees and other indebtedness or obligations owing
to the Administrative Agent and/or any of the Lenders hereunder automatically
shall immediately become due and payable without presentment, demand, protest or
the giving of any notice or other action by the Administrative Agent or the
Lenders, all of which are hereby waived by the Borrower.

 
55

--------------------------------------------------------------------------------

 
 
7.3            Rescission of Acceleration.


Anything in Section 7.2 to the contrary notwithstanding, the Administrative
Agent shall at the direction of the Required Lenders, rescind and annul any
acceleration pursuant to Section 7.2(b) by written instrument filed with the
Borrower, provided, however, that at the time such acceleration is so rescinded
and annulled:


(a)       all past due interest and principal, if any, on the Notes and all
other sums payable under this Credit Agreement (except any principal and
interest on any Notes which has become due and payable solely by reason of such
acceleration) shall have been duly paid; and


(b)       no other Event of Default shall have occurred and be continuing which
shall not have been waived in accordance with this Credit Agreement.




SECTION 8
AGENCY PROVISIONS


8.1            Appointment.


Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes Wachovia, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this Credit
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or otherwise exist against the Administrative Agent.


8.2            Delegation of Duties.


The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.  Without
limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrower and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.

 
56

--------------------------------------------------------------------------------

 
 
8.3            Exculpatory Provisions.


Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Credit Agreement (except for its or such Person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Credit Party or any officer thereof contained in this Credit Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this Credit
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any of the Credit Documents or for any failure of any Credit
Party to perform its obligations hereunder or thereunder.  The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance by any Credit Party of any of the agreements
contained in, or conditions of, this Credit Agreement, or to inspect the
properties, books or records of any Credit Party.


8.4            Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any Note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Credit Parties), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless (a) a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent and (b) the Administrative Agent
shall have received the written agreement of such assignee to be bound hereby as
fully and to the same extent as if such assignee were an original Lender party
hereto, in each case in form satisfactory to the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Credit Agreement unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under any of the Credit Documents in
accordance with a request of the Required Lenders or all of the Lenders, as may
be required under this Credit Agreement, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Notes.


8.5            Notice of Default.


The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  If the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders.  The Administrative Agent shall take such action with
respect to such Default or Event of Default as the Required Lenders shall
reasonably direct; provided, however, that unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders except to the extent that this Credit
Agreement expressly requires that such action be taken, or not taken, only with
the consent or upon the authorization of the Required Lenders, or all of the
Lenders, as the case may be.

 
57

--------------------------------------------------------------------------------

 
 
8.6            Non-Reliance on Administrative Agent and Other Lenders.


Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Credit Parties, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and made its own decision
to make its Term Loans hereunder and enter into this Credit Agreement.  Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Credit Parties which may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.


8.7            Indemnification.


The Lenders agree to indemnify the Administrative Agent in its capacity
hereunder (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
the respective outstanding principal amount of the Term Loans held by each
Lender on the date on which indemnification is sought under this Section, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Term Loans) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of any
Credit Document or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from the Administrative Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction pursuant to a
final non-appealable judgment.  The agreements in this Section 8.7 shall survive
the termination of this Credit Agreement and payment of the Term Loans and all
other amounts payable hereunder.

 
58

--------------------------------------------------------------------------------

 



8.8            Administrative Agent in Its Individual Capacity.


The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower as though
the Administrative Agent were not the Administrative Agent hereunder.  With
respect to its Term Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.


8.9            Successor Administrative Agent.


The Administrative Agent may resign as Administrative Agent upon 30 days’ prior
notice to the Borrower and the Lenders.  If the Administrative Agent shall
resign as Administrative Agent under this Credit Agreement and the other Credit
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent’s appointment as such
shall be subject to the approval of the Borrower (so long as no Event of Default
has occurred and is continuing), whereupon such successor agent shall succeed to
the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Credit Agreement or any holders of the Notes.  After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 8.9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Credit Agreement.


8.10          Patriot Act Notice.


Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Patriot Act.

 
59

--------------------------------------------------------------------------------

 
 
8.11          Other Agents, Arrangers and Managers.


None of the Lenders or other Persons identified on the front page or signature
pages of this Credit Agreement as “Syndication Agent,” “Documentation Agent,”
“Lead Arranger” or “Book Runner” shall have any right, power, obligation,
liability, responsibility or duty under this Credit Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Credit Agreement or in taking or not
taking action hereunder.




SECTION 9
GUARANTY


9.1            The Guaranty.


To induce the Lenders to enter into this Credit Agreement and any Hedging
Agreement Provider to enter into any Hedging Agreement and to extend credit
hereunder and thereunder and in recognition of the direct benefits to be
received by the Guarantors from the Extensions of Credit hereunder and any
Hedging Agreement, each of the Guarantors hereby agrees with the Administrative
Agent and the Lenders as follows:  the Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all indebtedness of the Borrower owed to
the Administrative Agent, the Lenders and the Hedging Agreement Providers under
the Credit Documents and any Hedging Agreement with a Hedging Agreement
Provider.  If any or all of such indebtedness becomes due and payable hereunder
or under any Hedging Agreement with a Hedging Agreement Provider, each Guarantor
unconditionally promises to pay such indebtedness to the Administrative Agent,
the Lenders, the Hedging Agreement Providers, or their respective order, or
demand, together with any and all reasonable expenses which may be incurred by
the Administrative Agent, the Lenders or the Hedging Agreement Providers in
collecting any of the Credit Party Obligations.  The word “indebtedness” is used
in this Section 9 in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of the Borrower and the Guarantors
under the Credit Documents, including specifically all Credit Party Obligations,
arising in connection with this Credit Agreement, the other Credit Documents or
Hedging Agreement with a Hedging Agreement Provider, in each case, heretofore,
now, or hereafter made, incurred or created, whether voluntarily or
involuntarily, absolute or contingent, liquidated or unliquidated, determined or
undetermined, whether or not such indebtedness is from time to time reduced, or
extinguished and thereafter increased or incurred, whether the Borrower and the
Guarantors may be liable individually or jointly with others, whether or not
recovery upon such indebtedness may be or hereafter become barred by any statute
of limitations, and whether or not such indebtedness may be or hereafter become
otherwise unenforceable.


Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable law relating to fraudulent conveyances or
transfers) then the obligations of each such Guarantor hereunder shall be
limited to the maximum amount that is permissible under applicable law
(including, without limitation, the Bankruptcy Code or its non-U.S. equivalent).

 
60

--------------------------------------------------------------------------------

 
 
9.2            Bankruptcy.


Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrower to the Lenders and any Hedging Agreement Provider whether or not due or
payable by the Borrower upon the occurrence of any of the events specified in
Section 7.1(e) as applicable to the Borrower or any Significant Subsidiaries of
the Borrower, and unconditionally promises to pay such Credit Party Obligations
to the Administrative Agent for the account of the Lenders and to any such
Hedging Agreement Provider, or order, on demand, in lawful money of the United
States.  Each of the Guarantors further agrees that to the extent that the
Borrower or a Guarantor shall make a payment or a transfer of an interest in any
property to the Administrative Agent, any Lender or any Hedging Agreement
Provider, which payment or transfer or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, or otherwise is avoided,
and/or required to be repaid to the Borrower or a Guarantor, the estate of the
Borrower or a Guarantor, a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or other applicable law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.


9.3            Nature of Liability.


The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, (c) any payment on or in reduction of any such
other guaranty or undertaking, (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lenders or any Hedging Agreement Provider on the
Credit Party Obligations that the Administrative Agent, such Lenders or such
Hedging Agreement Provider repay the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.


9.4            Independent Obligation.


The obligations of each Guarantor hereunder are independent of the obligations
of any other guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

 
61

--------------------------------------------------------------------------------

 
 
9.5            Authorization.


Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Hedging Agreement Provider without notice or demand (except as shall be required
by applicable law and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Credit Agreement and any Hedging Agreement, as applicable,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any Guarantor or any other party for the payment of this
Guaranty or the Credit Party Obligations and exchange, enforce waive and release
any such security, (c) apply such security and direct the order or manner of
sale thereof as the Administrative Agent and the Lenders in their discretion may
determine and (d) release or substitute any one or more endorsers, Guarantors,
the Borrower or other obligors.


9.6            Reliance.


It is not necessary for the Administrative Agent, the Lenders or any Hedging
Agreement Providers to inquire into the capacity or powers of the Borrower or
the officers, directors, members, partners or agents acting or purporting to act
on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.


9.7            Waiver.


(a)       Each of the Guarantors waives any right (except as shall be required
by applicable law and cannot be waived) to require the Administrative Agent, any
Lender or any Hedging Agreement Provider to (i) proceed against the Borrower,
any other guarantor or any other party, (ii) proceed against or exhaust any
security held from the Borrower, any other guarantor or any other party, or
(iii) pursue any other remedy in the Administrative Agent’s, any Lender’s or any
Hedging Agreement Provider’s power whatsoever.  Each of the Guarantors waives
any defense based on or arising out of any defense of the Borrower, any other
guarantor or any other party other than payment in full of the Credit Party
Obligations, including without limitation any defense based on or arising out of
the disability of the Borrower, any other guarantor or any other party, or the
unenforceability of the Credit Party Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than payment in full of the Credit Party Obligations.  The Administrative Agent
or any of the Lenders may, at their election, foreclose on any security held by
the Administrative Agent or a Lender by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy the Administrative Agent and any Lender may have against the
Borrower or any other party, or any security, without affecting or impairing in
any way the liability of any Guarantor hereunder except to the extent the Credit
Party Obligations have been paid in full.  Each of the Guarantors, to the extent
permitted by law, waives any defense arising out of any such election by the
Administrative Agent and each of the Lenders, even though such election operates
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of the Guarantors against the Borrower or any other party or any
security.

 
62

--------------------------------------------------------------------------------

 





(b)      Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations.  Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.


(c)           Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy
Code, or otherwise) to the claims of the Lenders or the Hedging Agreement
Provider against the Borrower or any other guarantor of the Credit Party
Obligations of the Borrower owing to the Lenders or such Hedging Agreement
Provider (collectively, the “Other Parties”) and all contractual, statutory or
common law rights of reimbursement, contribution or indemnity from any Other
Party which it may at any time otherwise have as a result of this Guaranty until
such time as the Credit Party Obligations shall have been paid in full, no
Credit Document or Hedging Agreement with a Hedging Agreement Provider remains
in effect and the Commitments have been terminated.  Each of the Guarantors
hereby further agrees not to exercise any right to enforce any other remedy
which the Administrative Agent, the Lenders or any Hedging Agreement Provider
now have or may hereafter have against any Other Party, any endorser or any
other guarantor of all or any part of the Credit Party Obligations of the
Borrower and any benefit of, and any right to participate in, any security or
collateral given to or for the benefit of the Lenders and/or the Hedging
Agreement Providers to secure payment of the Credit Party Obligations of the
Borrower until such time as the Credit Party Obligations shall have been paid in
full, no Credit Document or Hedging Agreement with a Hedging Agreement Provider
remains in effect and the Commitments have been terminated.


9.8            Limitation on Enforcement.


The Lenders and the Hedging Agreement Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or any such Hedging Agreement Provider
(only with respect to obligations under the applicable Hedging Agreement entered
into with such Hedging Agreement Provider) and that no Lender or Hedging
Agreement Provider shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Credit Agreement and for the benefit of any
Hedging Agreement Provider under any Hedging Agreement provided by such Hedging
Agreement Provider.  The Lenders and the Hedging Agreement Providers further
agree that this Guaranty may not be enforced against any director, officer,
employee or stockholder of the Guarantors.

 
63

--------------------------------------------------------------------------------

 
 
9.9            Confirmation of Payment.


The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations under the Credit Documents which are the subject of
this Guaranty and termination of the Commitments relating thereto, confirm to
the Borrower, the Guarantors or any other Person that the Credit Party
Obligations under the Credit Documents have been paid in full and the
Commitments relating thereto terminated, subject to the provisions of Section
9.2.




SECTION 10
MISCELLANEOUS


10.1          Amendments and Waivers.


Neither this Credit Agreement, nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this Section.  The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
may, from time to time, (a) enter into with the Borrower written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Credit Agreement or the other Credit
Documents or changing in any manner the rights of the Lenders or of the Borrower
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders may specify in such instrument, any of the requirements of this
Credit Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided, however, that, subject to Section 7.3,
no such waiver and no such amendment, waiver, supplement, modification or
release shall:


(i)        reduce the amount or extend the scheduled date of maturity of any
Term Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; or


(ii)       amend, modify or waive any provision of this Section 10.1 or reduce
the percentage specified in the definition of Required Lenders, without the
written consent of all the Lenders; or


(iii)      amend, modify or waive any provision of Section 9 without the written
consent of the then Administrative Agent; or

 
64

--------------------------------------------------------------------------------

 


(iv)     release all or substantially all of the Guarantors from their
obligations under the Guaranty, without the written consent of all the Lenders;
or


(v)      amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders, without the
written consent of the Required Lenders or of all Lenders as appropriate; or


(vi)     amend or modify the definition of Credit Party Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender and each Hedging Agreement Provider directly affected
thereby; or


(vii)    amend, modify or waive the order in which Credit Party Obligations are
paid in Section 2.7(b) without the written consent of each Lender and each
Hedging Agreement Provider directly affected thereby;


provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent in
addition to the Lenders required hereinabove to take such action.


Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the other Credit Parties, the Administrative Agent and
all future holders of the Notes.  In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Term
Loans and Notes and other Credit Documents, and any Default or Event of Default
permanently waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.


The Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Schedule 1.1C
from time to time in the manner requested by the Borrower, the Administrative
Agent or any Lender in order to reflect any assignments or transfers of the Term
Loans as provided for hereunder; provided further, however, that the
Administrative Agent shall promptly deliver a copy of any such modification to
the Borrower and each Lender.


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the Term
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (B) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 
65

--------------------------------------------------------------------------------

 


The Borrower shall be permitted to replace with a replacement financial
institution acceptable to the Administrative Agent any Lender (other than
Wachovia Bank, National Association) that fails to consent to any proposed
amendment, modification, termination, waiver or consent with respect to any
provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of this Section 10.1, so long as the consent of the Required Lenders
shall have been obtained with respect to such amendment, modification,
termination, waiver or consent; provided that (1) such replacement does not
conflict with any Requirement of Law, (2) the replacement financial institution
shall purchase, at par, all Term Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (3) the replacement financial
institution shall approve the proposed amendment, modification, termination,
waiver or consent, (4) the Borrower shall be liable to such replaced Lender
under Section 2.12 if any LIBOR Rate Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(5) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(6) until such time as such replacement shall be consummated, the Borrower shall
pay to the replaced Lender all additional amounts (if any) required pursuant to
Section 2.10, 2.11 or 2.13(a), as the case may be, (7) the Borrower provides at
least three (3) Business Days’ prior notice to such replaced Lender, and (8) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.  If any replaced Lender fails to execute the agreements
required under Section 10.6 in connection with an assignment pursuant to this
Section 10.1, the Borrower may, upon two (2) Business Days’ prior notice to such
replaced Lender, execute such agreements on behalf of such replaced Lender.  A
Lender shall not be required to be replaced if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such replacement cease to apply.


10.2          Notices.


(a)       All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy or other
electronic communications as provided below), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made (a) when
delivered by hand, (b) when transmitted via telecopy (or other facsimile device)
to the number set out herein, (c) the day following the day on which the same
has been delivered prepaid (or pursuant to an invoice arrangement) to a
reputable national overnight air courier service, or (d) the third Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case addressed as follows in the case of the Borrower,
the other Credit Parties and the Administrative Agent, and in the case of the
Lenders as set forth in such Lender’s Administrative Details Form, or to such
other address as may be hereafter notified by the respective parties hereto and
any future Lenders or holders of the Notes:

 
66

--------------------------------------------------------------------------------

 
 

 
if to the Borrower:
           
HNI Corporation
   
408 East Second Street
   
Muscatine, Iowa 52761-0071
     
Treasurer and Director,
     
Mergers and Acquisitions
   
Telephone:
(563) 272-4844
   
Telecopy:
(563) 272-7655
         
with a copy to:
           
HNI Corporation
   
408 East Second Street
   
Muscatine, Iowa 52761-0071
   
Attention:
General Counsel
   
Telephone:
(563) 272-7123
   
Telecopy:
(563) 272-7237
         
if to the Administrative Agent:
           
Wachovia Bank, National Association, as Administrative Agent
   
1525 W.T. Harris Blvd.
   
Mail Code NC 0680
   
Charlotte, North Carolina 28262
   
Attention:
Syndication Agency Services
   
Telephone:
(704) 590-2735
   
Fax:
(704) 590-2790
         
with a copy to:
           
Wachovia Bank, National Association
   
1525 West WT Harris Blvd, 3A2
   
Charlotte, NC  28262
   
Mailcode:  NC0680
   
Attention:
Chanue Michael
   
Telephone:
(704) 590-2735
   
Telecopy:
(704) 590-2790





(b)           Notices and other communications to the Lenders or the
Administrative Agent hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Section 2 if such Lender,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 
67

--------------------------------------------------------------------------------

 
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


10.3          No Waiver; Cumulative Remedies.


No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


10.4         Survival of Representations and Warranties.


All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Term Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all Credit Party Obligations have been paid in full.


10.5          Payment of Expenses and Taxes.


The Credit Parties jointly and severally agree (a) to pay or reimburse the
Administrative Agent and the Lead Arranger for all their reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, printing and execution of, and any amendment,
supplement or modification to, this Credit Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, together with the reasonable fees and disbursements of counsel to
the Administrative Agent and the Lead Arranger, (b) to pay or reimburse each
Lender and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this Credit
Agreement and the other Credit Documents, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent and to
the Lenders, (c) on demand, to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, the Credit Documents, (d) to pay or reimburse each Lender and the
Administrative Agent for any reasonable costs, fees or expenses incurred in
connection with any investigation (including, without limitation, background
checks) performed to determine whether the Borrower or any of its Subsidiaries
or any officer, director, shareholder or affiliate of the Borrower or any of its
Subsidiaries has violated any Anti-Terrorism Laws or other similar law and (e)
to pay, indemnify, and hold each Lender and the Administrative Agent and their
Affiliates harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs
(including, without limitation, settlement costs), expenses or disbursements of
any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of the Credit Documents and any such
other documents and the use, or proposed use, of proceeds of the Term Loans
(other than, in each case, with respect to actions by the Borrower against any
Indemnified Party in which the Borrower is the prevailing party) (all of the
foregoing, collectively, the “Indemnified Liabilities”); provided, however, that
the Borrower shall not have any obligation hereunder to the Administrative Agent
or any Lender with respect to Indemnified Liabilities arising from the gross
negligence or willful misconduct of the Administrative Agent or any such Lender,
as determined by a court of competent jurisdiction pursuant to a final
non-appealable judgment.  The agreements in this Section 10.5 shall survive
repayment of the Term Loans, Notes and all other Credit Party Obligations.

 
68

--------------------------------------------------------------------------------

 
 
10.6          Successors and Assigns; Participations; Purchasing Lenders.


(a)           This Credit Agreement shall be binding upon and inure to the
benefit of the Borrower, the Lenders, the Administrative Agent, all future
Lenders and holders of the Notes and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights or
obligations under this Credit Agreement or the other Credit Documents without
the prior written consent of each Lender.


(b)           Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (“Participants”) participating interests in any Term
Loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender, or any other interest of such Lender hereunder.  In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under this Credit Agreement to the other parties to this Credit
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Note for all purposes under this Credit Agreement, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Credit
Agreement.  No Lender shall transfer or grant any participation under which the
Participant shall have rights to approve any amendment to or waiver of this
Credit Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the scheduled maturity of any Term Loan or
Note or any installment thereon in which such Participant is participating, or
reduce the stated rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of interest at the increased post-default
rate) or reduce the principal amount thereof, or increase the amount of the
Participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment or Term Loan shall be permitted without consent of any Participant if
the Participant’s participation is not increased as a result thereof), (ii)
release all or substantially all of the Guarantors from their obligations under
the Guaranty or (iii) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Credit Agreement.  In the case of
any such participation, the Participant shall not have any rights under this
Credit Agreement or any of the other Credit Documents (the Participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the Participant relating
thereto) and all amounts payable by the Borrower hereunder shall be determined
as if such Lender had not sold such participation; provided that each
Participant shall be entitled to the benefits of Sections 2.10, 2.11, 2.12 and
10.5 with respect to its participation in the Commitments and the Term Loans
outstanding from time to time; provided further, that no Participant shall be
entitled to receive any greater amount pursuant to such Sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.

 
69

--------------------------------------------------------------------------------

 
 
(c)           Any Lender may, in the ordinary course of its lending business and
in accordance with applicable law, at any time, sell or assign to any Lender or
any Affiliate or Related Fund thereof and, with the consent of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower (in each case, which consent shall not be
unreasonably withheld or delayed), to one or more additional banks or financial
institutions or entities (“Purchasing Lenders”), all or any part of its rights
and obligations under this Credit Agreement and the Term Loan Notes in minimum
amounts of $5,000,000 with respect to its Commitment and Term Loans (or, if
less, the entire amount of such Lender’s obligations), pursuant to an Assignment
and Assumption, executed by such Purchasing Lender and such transferor Lender
(and, to the extent required above, the Administrative Agent and the Borrower),
and delivered to the Administrative Agent for its acceptance and recording in
the Register; provided that, except in the case of an assignment of the entire
remaining amount of the transferor Lender’s Commitment and the Term Loans at the
time owing to it, the principal outstanding balance of the Term Loans of the
transferor Lender subsequent to the effectiveness of the Assignment and
Assumption shall not be less than $5,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consent (each such consent not to be unreasonably withheld or
delayed).  Upon such execution, delivery, acceptance and recording, from and
after the Effective Date specified in such Assignment and Assumption, (x) the
Purchasing Lender thereunder shall be a party hereto and, to the extent provided
in such Assignment and Assumption, have the rights and obligations of a Lender
hereunder with a Commitment as set forth therein, and (y) the transferor Lender
thereunder shall, to the extent provided in such Assignment and Assumption, be
released from its obligations under this Credit Agreement (and, in the case of
an Assignment and Assumption covering all or the remaining portion of a
transferor Lender’s rights and obligations under this Credit Agreement, such
transferor Lender shall cease to be a party hereto; provided, however, that such
Lender shall still be entitled to any indemnification rights hereunder).  Such
Assignment and Assumption shall be deemed to amend this Credit Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of the outstanding principal
amount of the Term Loans held by each Lender arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Credit Agreement and the Notes.  On or prior to the
Effective Date specified in such Assignment and Assumption, the Borrower shall
execute and deliver to the Administrative Agent in exchange for any Notes
delivered to the Administrative Agent pursuant to such Assignment and Assumption
new Notes to the order of such Purchasing Lender, to the extent requested by
such Purchasing Lender, in an amount equal to the Commitment assumed by it
pursuant to such Assignment and Assumption and, unless the transferor Lender has
not retained a Commitment hereunder, new Notes, if requested, to the order of
the transferor Lender in an amount equal to the Commitment retained by it
hereunder.  Such new Notes shall be dated the Closing Date and shall otherwise
be in the form of the Notes replaced thereby.  The Notes surrendered by the
transferor Lender shall be returned by the Administrative Agent to the Borrower
marked “canceled”.

 
70

--------------------------------------------------------------------------------

 
 
(d)           The Administrative Agent shall maintain at its address referred to
in Section 10.2 a copy of each Assignment and Assumption delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Term Loans owing to,
each Lender from time to time.  The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as the
owner of the Term Loan recorded therein for all purposes of this Credit
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.


(e)           Upon its receipt of a duly executed Assignment and Assumption,
together with payment to the Administrative Agent by the transferor Lender or
the Purchasing Lender, as agreed between them, of a registration and processing
fee of $3,500 for each Purchasing Lender listed in such Assignment and
Assumption and the Notes subject to such Assignment and Assumption, the
Administrative Agent shall (i) accept such Assignment and Assumption, (ii)
record the information contained therein in the Register and (iii) give prompt
notice of such acceptance and recordation to the Lenders and the Borrower.


(f)           The Borrower authorizes each Lender to disclose to any Participant
or Purchasing Lender (each, a “Transferee”) and any prospective Transferee any
and all financial information in such Lender’s possession concerning the
Borrower and its Affiliates which has been delivered to such Lender by or on
behalf of the Borrower pursuant to this Credit Agreement or which has been
delivered to such Lender by or on behalf of the Borrower in connection with such
Lender’s credit evaluation of the Borrower and its Subsidiaries prior to
becoming a party to this Credit Agreement, in each case subject to Section
10.15.


(g)           At the time of each assignment pursuant to this Section 10.6 to a
Person which is not already a Lender hereunder and which is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for federal
income tax purposes, the respective assignee Lender shall provide to the
Borrower and the Administrative Agent the appropriate Internal Revenue Service
Forms (and, if applicable, a 2.13 Certificate) described in Section 2.13.

 
71

--------------------------------------------------------------------------------

 
 
(h)           Nothing herein shall prohibit any Lender from pledging or
assigning any of its rights under this Credit Agreement (including, without
limitation, any right to payment of principal and interest under any Note) to
any Federal Reserve Bank in accordance with applicable laws.


(i)           Any sale or assignment pursuant to this Section 10.6 shall contain
a representation and warranty by the Transferee to the effect that none of the
funds, monies, assets or other consideration to be used by it to make the
purchase or assignment of or to fund the Term Loan or other extension of credit
under this Credit Agreement or other Credit Documents constitutes “plan assets”
as defined in ERISA and that the rights benefits and interests of the Transferee
in and under this Credit Agreement and other Credit Documents will not be “plan
assets” under ERISA.


10.7          Adjustments; Set-off.


(a)           Each Lender agrees that if any Lender (a “Benefited Lender”) shall
at any time receive any payment of all or part of its Term Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7.1(e), or otherwise) in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Term Loans, or interest thereon, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Term Loan, or shall provide such other
Lenders with the benefits of any such collateral, or the proceeds thereof, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral or proceeds ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  The Borrower agrees that each Lender so
purchasing a portion of another Lender’s Term Loans may exercise all rights of
payment (including, without limitation, rights of set-off) with respect to such
portion as fully as if such Lender were the direct holder of such portion.


(b)           In addition to any rights and remedies of the Lenders provided by
law (including, without limitation, other rights of set-off), each Lender shall
have the right, without prior notice to any Credit Party, any such notice being
expressly waived by the Credit Parties to the extent permitted by applicable
law, upon the occurrence of any Event of Default, to setoff and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of any Credit Party, or any
part thereof in such amounts as such Lender may elect, against and on account of
any Credit Party Obligations owing to such Lender, as such Lender may elect,
whether or not such Lender has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured.  The
aforesaid right of set-off may be exercised by such Lender against the Credit
Party or against any trustee in bankruptcy, debtor in possession, assignee for
the benefit of creditors, receiver or execution, judgment or attachment creditor
of any such Credit Party, or against anyone else claiming through or against any
such Credit Party or any such trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver, or execution, judgment or
attachment creditor, notwithstanding the fact that such right of set-off shall
not have been exercised by such Lender prior to the occurrence of any Event of
Default.  Each Lender agrees promptly to notify the applicable Credit Party and
the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.

 
72

--------------------------------------------------------------------------------

 
 
10.8          Table of Contents and Section Headings.


The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.


10.9          Counterparts.


This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
agreement.


10.10        Effectiveness.


This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent (or counsel to the
Administrative Agent) or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.


10.11        Severability.


Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10.12        Integration.


This Credit Agreement and the other Credit Documents represent the agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent, the Borrower or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Credit Documents.

 
73

--------------------------------------------------------------------------------

 
 
10.13        GOVERNING LAW.


THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


10.14        Consent to Jurisdiction and Service of Process.


All judicial proceedings brought against the Borrower and/or any other Credit
Party with respect to this Credit Agreement, any Note or any of the other Credit
Documents may be brought in the courts of the State of New York in New York
County or of the United States for the Southern District of New York, and, by
execution and delivery of this Credit Agreement, each of the Borrower and the
other Credit Parties accepts, for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any final judgment rendered thereby
in connection with this Credit Agreement, any Note or any other Credit Document
from which no appeal has been taken or is available.  Each of the Borrower and
the other Credit Parties irrevocably agrees that all service of process in any
such proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto, such service being hereby acknowledged by each of the Borrower and the
other Credit Parties to be effective and binding service in every respect.  Each
of the Borrower, the Administrative Agent and the Lenders irrevocably waives any
objection, including, without limitation, any objection to the laying of venue
based on the grounds of forum non conveniens which it may now or hereafter have
to the bringing of any such action or proceeding in any such
jurisdiction.  Nothing herein shall affect any right that any party hereto may
have to serve process in any other manner permitted by law or shall limit the
right of any Lender to bring proceedings against the Borrower or the other
Credit Parties in the court of any other jurisdiction.


10.15        Confidentiality.


The Administrative Agent and each of the Lenders agrees that it will use its
best efforts not to disclose without the prior consent of the Borrower (other
than to its employees, affiliates, auditors or counsel or to another Lender) any
non-public information with respect to the Borrower and its Subsidiaries which
is furnished pursuant to this Credit Agreement, any other Credit Document or any
documents contemplated by or referred to herein or therein, except that any
Lender may disclose any such information (a) as has become generally available
to the public other than by a breach of this Section 10.15, (b) as may be
required in any report, statement or testimony submitted to any municipal, state
or federal regulatory body having or claiming to have jurisdiction over such
Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or the OCC or the NAIC or similar organizations (whether in the
United States or elsewhere) or their successors, (c) as may be required in
response to any summons or subpoena or any law, order, regulation or ruling
applicable to such Lender, provided that such Lender will, to the extent
permitted by law, promptly give notice to the Borrower before any such
disclosure so that the Borrower may seek to obtain a protective order, (d) to
any prospective Participant or assignee in connection with any contemplated
transfer pursuant to Section 10.6; provided that such prospective transferee
shall have agreed to be bound by the confidentiality provisions set forth in
this Section 10.15, (e) to any actual or prospective counterparty (or its
advisors) to any Hedging Agreement relating to a Credit Party and its
obligations; provided that such Person(s) shall have agreed to be bound by the
confidentiality provisions set forth in this Section 10.15, (f) to Gold Sheets
and other similar bank trade publications, such information to consist solely of
deal terms and other information regarding the credit facilities evidenced by
this Credit Agreement customarily found in such publications or (g) in
connection with any suit, action or proceeding for the purpose of defending
itself, reducing its liability, or protecting or exercising any of its claims,
rights, remedies or interests under or in connection with the Credit Documents
or any Hedging Agreement entered into with a Hedging Agreement Provider.

 
74

--------------------------------------------------------------------------------

 
 
10.16        Acknowledgments.


The Borrower and the other Credit Parties each hereby acknowledges that:


(a)           it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;


(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and


(c)           no joint venture exists among the Lenders or among the Borrower
and the Lenders.


10.17       Waivers of Jury Trial.


THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


[Remainder of Page Intentionally Left Blank]

 
75

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.


BORROWER:
HNI CORPORATION,
 
an Iowa corporation
     
By:
/s/ Marshall H. Bridges
 
 
Name:
Marshall H. Bridges
 
Title:
Treasurer and Vice President, Mergers and Acquisitions
     
GUARANTORS:
THE HON COMPANY
 
ALLSTEEL INC.
 
HEARTH & HOME TECHNOLOGIES INC.
 
PAOLI INC.
 
RIVER BEND CAPITAL CORPORATION
 
THE GUNLOCKE COMPANY L.L.C.
 
MAXON FURNITURE INC.
 
HICKORY BUSINESS FURNITURE, LLC
       
By:
/s/ Steven M. Bradford
 
 
Name:
Steven M. Bradford
 
Title:
Vice President and Secretary


 
 

--------------------------------------------------------------------------------

 



LENDERS:
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
individually in its capacity as a
 
Lender and in its capacity as Administrative Agent
       
By: 
/s/ Martha M. Winters    
Name:
Martha M. Winters
 
Title:
Director


 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
 
as a Lender
             
By:
/s/ Scott T. Hitchens
 
 
Name:
Scott T. Hitchens
 
Title:
Vice President



 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, N.A.,
 
as a Lender
             
By:
/s/ Denise L. Vastine
 
 
Name:
Denise L. Vastine
 
Title:
Vice President



 
 

--------------------------------------------------------------------------------

 
 

 
NATIONAL CITY BANK,
 
as a Lender
             
By:
/s/ Derek R. Cook
 
 
Name:
Derek R. Cook
 
Title:
Senior Vice President



 
 

--------------------------------------------------------------------------------

 
 

 
HSBC BANK USA, N.A.,
 
as a Lender
             
By:
/s/ Melissa Morris
 
 
Name:
Melissa Morris
 
Title:
Vice President



 
 

--------------------------------------------------------------------------------

 
 

 
THE NORTHERN TRUST COMPANY,
 
as a Lender
             
By:
 /s/ William R. Kopp
 
 
Name:
William R. Kopp
 
Title:
Vice President





--------------------------------------------------------------------------------